Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 1 of 95




                             Exhibit
                                       1
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 2 of 95




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                 MIAMI DIVISION

                               CASE NO.: 1:20-cv-20997-BB

   MILLENNIUM FUNDING, INC., a Nevada
   corporation, VOLTAGE HOLDINGS, LLC,
   a Nevada limited liability company,
   BODYGUARD PRODUCTIONS, INC., a
   Nevada corporation, HITMAN TWO
   PRODUCTIONS, INC., a Nevada
   corporation, KILLING LINK
   DISTRIBUTION, LLC, a California limited
   liability company, LHF PRODUCTIONS,
   INC., a Nevada corporation, RAMBO V
   PRODUCTIONS, INC., a Nevada
   corporation, WONDER ONE, LLC, a
   Wyoming limited liability company
   DEFINITION DELAWARE, LLC, a
   Delaware limited liability company,
   MILLENNIUM IP, INC., a Nevada
   corporation, NIKOLA PRODUCTIONS,
   INC., a Nevada corporation, OUTPOST
   PRODUCTIONS, INC., a Nevada
   corporation, GLACIER FILMS I, LLC, a
   Louisiana limited liability company,
   VENICE PI, LLC, a California limited
   liability company, I AM WRATH
   PRODUCTIONS, INC., a California
   corporation, BADHOUSE STUDIOS, LLC,
   a Wyoming limited liability company, YAR
   PRODUCTIONS, INC., a New York
   corporation, AMBI DISTRIBUTION
   CORP., a Delaware corporation, AFTER
   PRODUCTIONS, LLC, a Delaware limited
   liability company, AFTER II MOVIE, LLC,
   a Nevada limited liability company,
   MORGAN CREEK PRODUCTIONS, INC.,
   a Delaware corporation, BEDEVILED LLC,
   a California limited liability company,
   MILLENNIUM MEDIA, INC., a Nevada
   corporation, COLOSSAL MOVIE
   PRODUCTIONS, LLC, a California limited
   liability company, FSMQ FILM, LLC, a
   California limited liability company, FW
   PRODUCTIONS, LLC, a California limited
   liability company, LF2 PRODUCTIONS,
   INC., a Nevada corporation, RUPTURE
   CAL, INC., a California limited liability
   company, MON, LLC, a California limited
   liability company, SF FILM, LLC, a New


                                         SRIPLAW
                     CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 3 of 95




   York limited liability company, SPEED
   KILLS PRODUCTIONS, INC., a Wyoming
   corporation, HANNIBAL CLASSICS INC.,
   a California corporation, JUSTICE
   EVERYWHERE PRODUCTIONS LLC, a
   Georgia limited liability company, STATE
   OF THE UNION DISTRIBUTION AND
   COLLECTIONS, LLC, a California limited
   liability company, PARADOX STUDIOS,
   LLC, a Delaware limited liability company,
   DALLAS BUYERS CLUB, LLC, a Texas
   limited liability company, SCREEN MEDIA
   VENTURES, LLC, a Delaware limited
   liability company, and 42 VENTURES,
   LLC, a Hawaii limited liability company,

   Plaintiffs,

   vs.

   1701 MANAGEMENT LLC d/b/a
   LIQUIDVPN, a Puerto Rico limited liability
   company, AUH2O LLC, a Nevis limited
   liability company, QUADRANET INC., a
   California Corporation, QUADRANET
   ENTERPRISES LLC, a Delaware limited
   liability company, CHARLES MUSZYNSKI
   a/k/a FREDERICK DOUGLAS,
   individually, VPNETWORKS, LLC d/b/a
   TorGuard, a Florida limited liability
   company, and DOES 1-100,

   Defendants.

                 SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL

          Plaintiffs MILLENNIUM FUNDING, INC., VOLTAGE HOLDINGS, LLC, AMBI

  DISTRIBUTION CORP., AFTER PRODUCTIONS, LLC, AFTER II MOVIE, LLC, MORGAN

  CREEK PRODUCTIONS, INC., MILLENNIUM FUNDING, INC., BEDEVILED LLC,

  MILLENNIUM MEDIA, INC., COLOSSAL MOVIE PRODUCTIONS, LLC, YAR

  PRODUCTIONS, INC., FSMQ FILM, LLC, FW PRODUCTIONS, LLC, MILLENNIUM IP,

  INC., I AM WRATH PRODUCTION, INC., KILLING LINK DISTRIBUTION, LLC,

  BADHOUSE STUDIOS, LLC, LF2 PRODUCTIONS, INC., LHF PRODUCTIONS, INC.,

  VENICE PI, LLC, RAMBO V PRODUCTIONS, INC., RUPTURE CAL, INC., MON, LLC, SF
                                     2
                                 SRIPLAW
                       CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 4 of 95




  FILM, LLC, SPEED KILLS PRODUCTIONS, INC., MILLENNIUM IP, INC., NIKOLA

  PRODUCTIONS, INC., WONDER ONE, LLC, BODYGUARD PRODUCTIONS, INC.,

  OUTPOST PRODUCTIONS, INC., GLACIER FILMS 1, LLC, DEFINITION DELAWARE

  LLC, HANNIBAL CLASSICS INC., JUSTICE EVERYWHERE PRODUCTIONS LLC,

  STATE OF THE UNION DISTRIBUTION AND COLLECTIONS, LLC, PARADOX

  STUDIOS, LLC, DALLAS BUYERS CLUB, LLC, HITMAN TWO PRODUCTIONS, INC., a

  Nevada limited liability company, and SCREEN MEDIA VENTURES, LLC (“Copyright

  Plaintiffs”), and 42 VENTURES, LLC (“42”), by and through their counsel, bring this Second

  Amended Complaint against Defendants 1701 MANAGEMENT LLC d/b/a LIQUIDVPN

  (“LiquidVPN”), AUH2O LLC, QUADRANET INC., QUADRANET ENTERPRISE LLC,

  CHARLES MUSZYNSKI a/k/a FREDERICK DOUGLAS, VPNETWORKS, LLC d/b/a

  TORGUARD (“TorGuard”) and DOES 1-100 (“Defendants”) and allege as follows:

                            I.      INTRODUCTORY STATEMENT

         1.      Plaintiffs bring this action to stop the massive piracy of their motion pictures and

  registered trademark brought on by the data center QuadraNet and its subscribers such as

  LiquidVPN and TorGuard. LiquidVPN and TorGuard provide a Virtual Private Network

  (“VPN”) service which they blatantly promote for the purpose of committing and concealing

  movie piracy. LiquidVPN’s and TorGuard’s customers (“end users”) use the VPN services

  exactly as encouraged – to pirate copyright protected content. QuadraNet continues to supply

  the essential services to these subscribers while willfully ignoring the hundreds of thousands of

  notices of infringement sent to it by copyright owners including the Copyright Plaintiffs. The

  quantity of these notices provides overwhelming evidence to QuadraNet that its subscribers such




                                                 3
                                             SRIPLAW
                       CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 5 of 95




  as LiquidVPN and TorGuard are using the services for massive piracy, yet QuadraNet steadfastly

  refuses to take any meaningful action against any of its subscribers.

         2.      An individual that pirates copyright protected content in the United States from

  her home Internet service via peer-to-peer (P2P) networks such as the BitTorrent Protocol puts

  herself in great legal peril because her Internet Protocol (“IP”) address is publicly exposed. A

  copyright owner can obtain her subscriber identification from the service provider that provided

  her with the IP address and seek statutory damages for copyright infringement that can be as high

  as $150,000. This risk is known among prolific pirates and feared. QuadraNet’s subscribers such

  as LiquidVPN and TorGuard take advantage of this paradigm by promoting their VPN services

  as an essential tool to use P2P networks to pirate movies without the risk of getting caught.

                                II.    NATURE OF THE ACTION

         3.      Copyright Plaintiffs brings this action under the United States Copyright Act of

  1976, as amended, 17 U.S.C. §§ 101, et seq. (the “Copyright Act”) and allege that Defendants

  1701 MANAGEMENT LLC, AUH2O LLC, VPNETWORKS, LLC, CHARLES MUSZYNSKI

  a/k/a FREDERICK DOUGLAS and DOES 1-100 are liable for direct copyright infringements in

  violation of 17 U.S.C. §§ 106 and 501 and violations of the Digital Millennium Copyright Act

  (“DMCA”), 17 U.S.C. § 1202.

         4.      Copyright Plaintiffs allege that Defendants 1701 MANAGEMENT LLC, AUH2O

  LLC, QUADRANET INC., QUADRANET ENTERPRISES LLC, VPNETWORKS, LLC,

  CHARLES MUSZYNSKI a/k/a FREDERICK DOUGLAS and DOES 1-100 are secondarily

  liable (under material contribution, intentional inducement, and vicarious infringement) for direct

  copyright infringements.




                                                 4
                                             SRIPLAW
                       CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 6 of 95




          5.       Copyright Plaintiffs allege that Defendants 1701 MANAGEMENT LLC, AUH2O

  LLC, CHARLES MUSZYNSKI a/k/a FREDERICK DOUGLAS are secondarily liable (under

  material contribution, intentional inducement, and vicarious infringement) for DMCA violations.

          6.       Plaintiff 42 brings this action for infringement of a federally registered trademark

  in violation of Section 32(1) of the Lanham Act (15 U.S.C. § 1114(1)) and for unfair competition

  in violation of Section 43(a) of the Lanham Act (15 U.S.C. § 1125(a)), and alleges that 1701

  MANAGEMENT LLC, AUH2O LLC and CHARLES MUSZYNSKI a/k/a FREDERICK

  DOUGLAS are liable for trademark infringement and false descriptions.

          7.       Plaintiffs MILLENNIUM FUNDING, INC. and VOLTAGE HOLDINGS, LLC

  allege that Defendants 1701 MANAGEMENT LLC, AUH2O LLC, and CHARLES

  MUSZYNSKI a/k/a FREDERICK DOUGLAS are liable for breach of right of David Cox’s right

  of publicity under Fla. Stat. §540.08 (commercial misappropriation) and Florida common law,

  breach of contract with David Cox and unjust enrichment under Florida common law.

          8.       Copyright Plaintiffs allege that Defendants QUADRANET INC. and

  QUADRANET ENTERPRISES LLC are liable for equitable estoppel, negligent

  misrepresentations and fraudulent misrepresentations under Florida law.

                                III.    JURISDICTION AND VENUE

          9.       This Court has subject matter jurisdiction over this action pursuant to 17 U.S.C.

  §§ 101, et. seq., (the Copyright Act), 28 U.S.C. § 1331 (federal question), 28 U.S.C. § 1338

  (patents, copyrights, trademarks, and unfair competition) and 28 U.S.C. § 1367 (supplemental

  jurisdiction).




                                                   5
                                               SRIPLAW
                         CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 7 of 95




         10.     Defendants solicit, transact, or are doing business within this jurisdiction, and

  have committed unlawful and tortious acts both within and outside this jurisdiction with the full

  knowledge that their acts would cause injury in this jurisdiction.

         11.     As explained more fully below, Defendants QuadraNet, Inc. and QuadraNet

  Enterprises, LLC operate a data center in Miami, Florida and advertise their operation of the data

  center on their website. See https://www.quadranet.com/miami-datacenter [last accessed on

  Aug. 10, 2021].




         12.     As of Aug. 11, 2021, the registrant information for the owner of the domain is

  QuadraNet, Inc.

         13.     As explained more fully below, QuadraNet, Inc. further specifically publishes

  Whois records in the American Registry of Internet Numbers indicating that QuadraNet, Inc. is

  the owner of numerous IP address blocks located at the Miami data center.

         14.     As explained more fully below, QuadraNet, Inc. and QuadraNet Enterprise LLC

  supply the essential services to subscribers that have directly infringed the copyright in

  Plaintiffs’ Works at said Miami data center as well as other locations, and QuadraNet, Inc. and

  QuadraNet Enterprise LLC contribute to these direct infringements.

                                                  6
                                              SRIPLAW
                       CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 8 of 95




           15.        By virtue of at least their data center in Miami, QuadraNet, Inc. and QuadraNet

  Enterprise have continuous and systematic general business contacts with Florida.

           16.        Venue is proper in this District pursuant to 28 U.S.C. § 1391(a)-(c) because: (a)

  all or a substantial part of the events or omissions giving rise to the claims occurred in this

  District; (b) the Defendants reside or resided, and therefore can or could be found, in this

  District; and/or (c) Defendants are subject to the court’s personal jurisdiction with respect to the

  present action. Additionally, venue is proper in this District pursuant 28 U.S.C. § 1400(a) (venue

  for copyright cases), because the Defendants or Defendants’ agents resides and/or can be found

  in this District.

                                              IV.  PARTIES
                                              A. The Plaintiffs

           17.        Copyright Plaintiffs are owners of the copyrights for the motion pictures

  (“Works”), respectively, as shown in Exhibit “1.”

           18.        Plaintiff MILLENNIUM FUNDING, INC. is a Nevada corporation with its

  principal place of business at 318 N. Carson Street, Ste 208, Carson City, NV 89701.

           19.        Plaintiff VOLTAGE HOLDINGS, LLC is a Nevada limited liability company

  with its principal place of business at 116 N. Robertson Blvd, Suite 200, Los Angeles, CA

  90048.

           20.        Plaintiff BODYGUARD PRODUCTIONS, INC. and HITMAN TWO

  PRODUCTIONS, INC. are Nevada corporations with their principal place of business at 318 N.

  Carson Street, Ste 208, Carson City, NV 89701.

           21.        Plaintiff KILLING LINK DISTRIBUTION, LLC is a California limited liability

  company with its principal place of business at 9190 Olympic Blvd. Suite 400, Beverly Hills, CA

  90212.

                                                      7
                                                  SRIPLAW
                            CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 9 of 95




         22.    Plaintiff LHF PRODUCTIONS, INC. is a Nevada corporation with its principal

  place of business at 318 N. Carson Street, Ste 208, Carson City, NV 89701.

         23.    Plaintiff RAMBO V PRODUCTIONS, INC. is a Nevada corporation with its

  principal place of business at 318 N. Carson Street, Ste 208, Carson City, NV 89701.

         24.    Plaintiff WONDER ONE, LLC is a Wyoming limited liability company with its

  principal place of business at 4164 Weslin Ave. Sherman Oaks, CA 91423.

         25.    Plaintiff DEFINITION DELAWARE, LLC is a Delaware limited liability

  company with its principal place of business at 251 Little Falls Drive Wilmington, DE 19808.

         26.    Plaintiff MILLENNIUM IP, INC. is a Nevada corporation with its principal place

  of business at 318 N. Carson Street, Ste 208, Carson City, NV 89701.

         27.    Plaintiff NIKOLA PRODUCTIONS, INC. is a Nevada corporation with its

  principal place of business at 318 N. Carson Street, Ste 208, Carson City, NV 89701.

         28.    Plaintiff OUTPOST PRODUCTIONS, INC. is a Nevada corporation with its

  principal place of business at 318 N. Carson Street, Ste 208, Carson City, NV 89701.

         29.    Plaintiff GLACIER FILMS 1, LLC is a Louisiana limited liability company with

  its principal place of business at 3940 Laurel Canyon Blvd, #493, Studio City, CA 91604.

         30.    Plaintiff VENICE PI, LLC is a California limited liability company with its

  principal place of business at 116 N Robertson Blvd Ste #200, Los Angeles, CA 90048.

         31.    Plaintiff I AM WRATH PRODUCTIONS, INC. is a California corporation with

  its principal place of business at 1901 Ave of the Stars Suite 1050, Los Angeles, CA 90067.

         32.    Plaintiff BADHOUSE STUDIOS, LLC is a Wyoming limited liability company

  with its principal place of business at 8265 Sunset Blvd., Suite 107, West Hollywood, CA 90046.




                                                8
                                            SRIPLAW
                       CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 10 of 95




          33.    Plaintiff YAR PRODUCTIONS, INC. is a New York corporation with its

   principal place of business at 9 Acer Ct. Monsey, New York, 10952.

          34.    Plaintiff AMBI DISTRIBUTION CORP. is a Delaware corporation with its

   principal place of business at 3415 S. Sepulveda Blvd., 11th Fl. Los Angeles, California 90034.

          35.    Plaintiff AFTER PRODUCTIONS, LLC is a Delaware limited liability company

   with its principal place of business at 1209 Orange Street Wilmington, DE 19801.

          36.    Plaintiff AFTER II MOVIE, LLC, is a Nevada limited liability company with its

   principal place of business at 500 N. Rainbow Road, Suite 300 A, Las Vegas, NV, 89107.

          37.    Plaintiff MORGAN CREEK PRODUCTIONS, INC. is a Delaware corporation

   with its principal place of business at 10 E Lee St # 2705, Baltimore, MD 21202.

          38.    Plaintiff BEDEVILED LLC is a California limited liability company with its

   principal place of business at 18823 Belshire Ave Cerritos, CA 90703.

          39.    Plaintiff MILLENNIUM MEDIA, INC. is a Nevada corporation with its principal

   place of business at 318 N. Carson Street, Ste 208, Carson City, NV 89701.

          40.    Plaintiff COLOSSAL MOVIE PRODUCTIONS, LLC is a California limited

   liability company with its principal place of business at 127 Broadway, Suite 220, Santa Monica,

   CA 90401.

          41.    Plaintiff FSMQ FILM, LLC is a California limited liability company with its

   principal place of business at 9107 Wilshire Blvd. Ste 600 Beverly Hills, CA 90210.

          42.    Plaintiff FW PRODUCTIONS, LLC is a California limited liability company with

   its principal place of business at 9454 Wilshire Blvd., Suite M-16 Beverly Hills, CA 90212.

          43.    Plaintiff LF2 PRODUCTIONS, INC. is a Nevada corporation with its principal

   place of business at 318 N. Carson Street, Ste 208, Carson City, NV 89701.


                                                 9
                                             SRIPLAW
                        CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 11 of 95




            44.   Plaintiff RUPTURE CAL, INC. is a California limited liability company with its

   principal place of business at 9454 Wilshire Blvd., Suite M-16 Beverly Hills, CA 90212.

            45.   Plaintiff MON, LLC is a California limited liability company with its principal

   place of business at 215 1/2 Arnaz Drive Beverly Hills, CA 90211.

            46.   Plaintiff SF FILM, LLC is a New York limited liability company with its

   principal place of business at 90 State Street Ste 700, Office 40 Albany, New York 12207.

            47.   Plaintiff SPEED KILLS PRODUCTIONS, INC. is a Wyoming corporation with

   its principal place of business at 8265 Sunset Blvd., Suite 107 West Hollywood, CA 90046.

            48.   Plaintiff HANNIBAL CLASSICS INC. is a California corporation with its

   principal place of business at 8033 Sunset Blvd Suite 1066 West Hollywood, CA 90046.

            49.   Plaintiff JUSTICE EVERYWHERE PRODUCTIONS LLC is a Georgia limited

   liability company with its principal place of business at 1901 Ave of the Stars, Suite 1050, Los

   Angeles, CA, 90067.

            50.   Plaintiff STATE OF THE UNION DISTRIBUTION AND COLLECTIONS, LLC

   is a California limited liability company with its principal place of business at 800 W. 6th Street,

   Suite 380, Los Angeles, CA 90017.

            51.   Plaintiff PARADOX STUDIOS, LLC is a Delaware limited liability company

   with its principal place of business at 919 North Market Street, Suite 950 Wilmington, DE

   19801.

            52.   Plaintiff DALLAS BUYERS CLUB, LLC is a Texas limited liability company

   with its principal place of business at 7 Switchbud Pl, Ste 192, The Woodlands, TX 77380.




                                                  10
                                               SRIPLAW
                         CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 12 of 95




            53.   Plaintiff SCREEN MEDIA VENTURES, LLC is a Delaware limited liability

   company with its principal place of business at 800 Third Ave., 3rd Floor, New York, NY

   10022.

            54.   Copyright Plaintiffs are producers of popular motion pictures currently available

   for sale online and in brick-and-mortar retail stores. Many of these critically acclaimed motion

   pictures were released in theaters throughout the world and feature A-list actors such as Matthew

   McConaughey, Samuel Jackson, Ryan Reynolds, Sylvester Stallone, Nicholas Cage, Angela

   Basset, Gerard Butler, Gary Oldman, Common, Linda Cardellini, Milla Jovovich, Pierce

   Brosnan, Dylan McDermott, Woody Harrelson, James Marsden and Rob Reiner, among others.

            55.   Copyright Plaintiffs invested significant financial resources, time and effort in

   making and marketing these motion pictures based upon the expectation that they would have an

   opportunity to get a return on their investment from rentals and sales. Massive piracy of these

   motion pictures on the Internet via P2P networks by subscribers of QuadraNet such as

   LiquidVPN and TorGuard and the willful failure of the QuadraNet to deal with this issue despite

   clear notice of it have hindered this opportunity.

            56.   Plaintiff 42 is a limited liability company organized under the laws of Hawaii and

   having its principal place of business at 75-5915 Walua Rd, Kailua Kona, Hawaii 96740.

            57.   Plaintiff 42 distributes and streams licensed content to the public from a plurality

   of means including, but not limited to, websites. For example, 42 streams in depth humorous

   movie reviews called “Reel Reviews” and debates concerning motion pictures and pop culture

   called “Nerd Wars” from the website http://popcorntime4u.com/ under the mark “Popcorn Time”

   through an agreement with Andy Signore, the creator of the popular YouTube channel




                                                  11
                                               SRIPLAW
                         CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 13 of 95




   Popcorned Planet (since 2009) and former executive producer of the Emmy nominated series

   Honest Trailers (nominated in 2016 and 2017).

                                          B. The Defendants

          58.     1701 Management, LLC (“1701”) is a limited liability company organized under

   the laws of Puerto Rico and having a principal place of operations in San Juan, Puerto Rico.

          59.     AUH2O LLC (“AUH2O”) is a limited liability company organized under the laws

   of Nevis and having an unknown principal place of operations. As discussed more fully below,

   AUH2O is a mere shelf company used by Defendant Muszynski as one of his alter egos.

          60.     VPNETWORKS, LLC (“TorGuard”) is a is a limited liability company organized

   under the laws of Florida and, upon information and belief, having a principal place of

   operations in Orlando, Florida.

          61.     QuadraNet, Inc. is a corporation organized under the laws of California and

   having a principal place of operations in, upon information and belief, Tarzana, California.

          62.     QuadraNet Enterprises, LLC is a limited liability company organized under the

   laws of Delaware and having a principal place of operations in, upon information and belief,

   Tarzana, California.

          63.     QuadraNet, Inc. and QuadraNet Enterprises, LLC are mere alter egos.

          64.     QuadraNet, Inc. and QuadraNet Enterprises, LLC have the same address of

   principal place of operations. See Affidavit of Joshua J. Lee at ¶22.

          65.     QuadraNet, Inc. and QuadraNet Enterprises, LLC have the same CEO. See Id. at

   ¶23.

          66.     QuadraNet, Inc. and QuadraNet Enterprises, LLC have some of if not all of the

   same directors. See Id. at ¶24.


                                                 12
                                              SRIPLAW
                          CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 14 of 95




           67.    QuadraNet, Inc. and QuadraNet Enterprises, LLC share IP addresses received

   from ARIN.

           68.    There is such a unity of interest between QuadraNet, Inc. and QuadraNet

   Enterprises, LLC that the individuality, or separateness, of QuadraNet, Inc. and QuadraNet

   Enterprises, LLC has ceased and the facts are such that an adherence to the fiction of the separate

   existence of QuadraNet, Inc. and QuadraNet Enterprises, LLC would, under the particular

   circumstances, sanction a fraud or promote injustice.

           69.    QuadraNet, Inc. and QuadraNet Enterprises will be referred to below collectively

   as “QuadraNet.”

           70.    QuadraNet operates a facility in Miami, Florida for providing a data center,

   dedicated servers and/or colocation services.

           71.    CHARLES MUSZYNSKI a/k/a FREDERICK DOUGLAS (“Muszynski”) is an

   adult individual residing in, upon information and belief, Livingston, Texas. Muszynski has

   indicated in his Texas driver license that his residential address is in Livingston, Texas since

   2019.

           72.    Upon information and belief, Muszynski, a Caucasian male of Polish origin, uses

   the alias of the famous African American abolitionist FREDERICK DOUGLAS [sic] because he

   considers himself a “slave” for being ordered by a Florida state Court to pay alimony to his ex-

   wife and having to pay taxes to the United States government despite grossing hundreds of

   millions of dollars in the United States.

           73.    Muszynski resided in Winter Park, Florida (Orange County) until 2019. Upon

   information and belief, Muszynski changed his residence to Texas to take advantage of what he

   considered more favorable laws against excessive alimony. For example, Muszynski wrote in


                                                  13
                                               SRIPLAW
                         CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 15 of 95




   the forum of his website Legal Shame under his alias Frederick Douglas, “That “giant sucking

   sound” you hear is people pulling up stakes and moving to the Republic of Texas - where

   alimony is capped at 5 years and $5K/month. EVEN AFTER the "agreement" is done in another

   bolshevik state…” on Nov. 16, 2019.

           74.     Upon information and belief, Muszynski spends significant time in Daytona

   Beach, Florida (Volusia County). Muszynski uses his credit card to pay for services for his

   website domains from IP addresses such as 142.196.19.132 that geolocate to Daytona Beach,

   Florida.

           75.     Upon information and belief, Muszynski is the owner and sole member of 1701

   and AUH2O.

           76.     In the certificate of 1701, the email address of the resident agent is

   CMUSZYNSKI @TALISMARK.COM.

           77.     Defendants Muszynski and 1701 have entered into contractual service agreements

   with SMR Hosting LLC (“SMR”) and David Cox (“Cox”) in which they agreed to be subject to

   jurisdiction in Florida.

           78.     Defendants QuadraNet, Muszynski, and 1701 purposefully directed their activities

   at, and consummated transactions in this District with, for example, each other and non-party

   ReliableSite.Net LLC, and performed acts by which Defendants QuadraNet, Muszynski and

   1701 purposefully availed themselves of the privilege of conducting activities in this District,

   thereby invoking the benefits and protections of its laws.

           79.     Defendants Muszynski and 1701 entered into agreements with ReliableSite.Net

   LLC and QuadraNet for server and/or network services at data centers located in Miami, Florida

   and thus in this District. Upon information and belief, the agreement requires Defendants


                                                   14
                                                SRIPLAW
                         CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 16 of 95




   Muszynski and 1701 to indemnify ReliableSite.Net LLC and QuadraNet for claims based upon

   copyright infringement similar to the claims in this complaint.

          80.     QuadraNet has purposefully targeted Miami as a place to conduct business and

   marketed to the public the benefit of its Miami facility. QuadraNet states on its website that its

   “…Miami facility is at the center of the leading hub to most Latin American & Caribbean

   markets.” https://www.quadranet.com/miami-datacenter [last accessed on April 11, 2021].

          81.     QuadraNet employs numerous professionals such as electrical engineers to

   maintain the Miami facility. QuadraNet states on its website that, “In-house electrical engineers

   and electricians are on staff to deliver circuits overnight as soon as needed. Controlled access and

   monitoring with 24/7 manned building security keep your servers safe, so that you never have to

   worry about unauthorized access to your data.” Id.

          82.     QuadraNet, Inc. has the ARIN handle “QUADR-39” and provides an address at

   36 NE 2nd St, Suite 520, Miami, FL 33132.




                                                  15
                                               SRIPLAW
                        CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 17 of 95




          83.    Under the ARIN name “QUADRANET-MIA,” QuadraNet, Inc. has received at

   least three IP address allotments from ARIN: 96.47.224.0/21; 104.129.48.0 - 104.129.51.255;

   2607:FF48::/32; and 173.44.32.0/19.

          84.    Upon information and belief, Defendants Muszynski and 1701 sell or have sold

   VPN service to individuals residing in Florida and this District under the name LiquidVPN (the

   “LiquidVPN service”).

          85.    AUH2O sells VPN bandwidth of the LiquidVPN service for digital

   cryptocurrency on the Orchid distributed VPN network.

          86.    In the certificate of 1701, the authorized person is indicated as Carmen Marcano.

          87.    Upon information and belief, Carmen Marcano is or was a paralegal at the law

   firm Ferraiuoli LLC.


                                                 16
                                              SRIPLAW
                          CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 18 of 95




          88.      Upon information and belief, Muszysnki purposely chose to place Carmen

   Marcano as the authorized person as an attempt to conceal his involvement with the LiquidVPN

   Service.

          89.      Muszysnki effectively makes all policy decisions for 1701, specifically including

   any policy regarding copyright infringement. Upon information and belief, Muszysnki directed

   1701’s response to allegations of copyright infringement occurring on the LiquidVPN service,

   including the decisions not to terminate repeat copyright infringers, to ignore notices of

   copyright infringement and to promote the LiquidVPN service for the purposes of copyright

   infringement.

          90.      Upon information and belief, Muszynski so dominates 1701 and AUH2O that

   1701 and AUH2O have become merely alter egos to Muszynski.

          91.      There is such a unity of interest between Muszynski, AUH2O and 1701 that the

   individuality, or separateness, of Muszynski, AUH2O and 1701 have ceased and the facts are

   such that an adherence to the fiction of the separate existence of the Muszynski, AUH2O and

   1701 would, under the particular circumstances, sanction a fraud or promote injustice.

          92.      Muszynski controls, participates in, exercises control over, or benefits from the

   infringement of Defendants 1701 and AUH2O as discussed below.

          93.      Upon information and belief, Muszysnki and his alter egos 1701 and AUH2O

   have operated the LiquidVPN service under the name LiquidVPN from March of 2019.

          94.      From July of 2018 through February of 2019 (“negotiation period”), Muszynski

   negotiated with Cox and SMR on the terms of purchasing the assets of LiquidVPN.

          95.      On October 9, 2018, Muszynski, 1701, Cox and LiquidVPN, Inc. entered into a

   Letter of Intent (“LOI”) for the Acquisition of assets of LiquidVPN.


                                                  17
                                               SRIPLAW
                         CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 19 of 95




          96.     In an email dated Nov. 30, 2018, Muszynski instructed Cox to come to Orlando,

   Florida on Dec. 15, 2018 to meet in person and discuss the terms of the asset purchase

   agreement.

          97.     In an email dated Dec. 23, 2018, Muszynski describes each of 1701 and AUH2O

   as his mere “different shelf company into which the assets are placed.”

          98.     In February of 2019, Muszynski and his alter ego 1701 entered into an asset

   purchase agreement with Cox and SMR to purchase the assets of LiquidVPN. Muszynski,

   AUH2O and 1701 will be collectively referred to as “LiquidVPN.”

          99.     Defendant LiquidVPN primarily operates the LiquidVPN service from October 9,

   2018 to the present.

          100.    Upon information and belief, Defendant TorGuard sells or has sold VPN service

   to individuals residing in Florida and this District under the name TorGuard.

          101.    Defendants LiquidVPN, TorGuard and DOES 1-100 are subscribers of

   QuadraNet.

          102.    LiquidVPN’s and TorGuard’s VPN services are for transmitting, routing and/or or

   providing connections for said transmitting and routing, through a network controlled by them

   and provided to them by QuadraNet (“providing network connections”).

          103.    A VPN is a type of Internet Service that provides access to the Internet. A

   conventional ISP will assign its customer (“end user”) an IP address and log the user’s activities

   on the Internet while using the assigned IP address. In comparison, many VPN providers

   provide their users “anonymous” usage by, for example, purposefully deleting log records of end

   user access, assigning the subscriber IP addresses that are simultaneously shared among many

   users, and/or encrypting traffic.


                                                 18
                                              SRIPLAW
                          CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 20 of 95




          104.    LiquidVPN advertises its LiquidVPN service as providing “Anonymous IP

   Addresses to Protect … Online Privacy,” being used to “Hide Your IP address” and further states

   that LiquidVPN has “…over two thousand public IP addresses. Imagine getting access to a new

   IP anytime you use the VPN for Kodi and BitTorrent.” Affidavit of Joshua J. Lee at ¶8.




          105.    LiquidVPN advertises the LiquidVPN service as providing three different types of

   VPN connections: 1) dynamically assigned public IP address in which a public IP address is

   randomly assigned; 2) a shared VPN tunnel in which encrypted VPN traffic is protected behind a

   firewall; and 3) Modulating VPN tunnel in which the subscriber’s public IP address from which

   traffic exits is changed on new events that create new connections. See

   https://www.liquidvpn.com/supported-vpn-tunnel/ [last accessed on Feb. 23, 2021].

          106.    LiquidVPN recommends the dynamically assigned public IP address for P2P

   downloading.




                                                19
                                             SRIPLAW
                        CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 21 of 95




          107.    TorGuard explicitly promotes its VPN service for using BitTorrent. TorGuard

   even states that the “tor” in TorGuard relates to “torrents.” https://torguard.net/faq.php [last

   accessed on Aug. 5, 2021].




          108.    TorGuard promotes its VPN service as “Torrent the Way You Want” and “…lets

   you use P2P activity the way you want to…” and tells its end users to “…plug VPN credentials

   into your favorite BitTorrent app to secure the app’s outgoing traffic by hiding and replacing

   your IP…” https://torguard.net/torrentvpnservice.php [last accessed on Aug. 5, 2021].




          109.    TorGuard warns its end users that when they use BitTorrent to pirate content that

   their IP addresses will be visible, and third parties can monitor their activity. TorGuard explains

   that its VPN service “tunnel[s] your internet and BitTorrent through another server so that
                                                  20
                                               SRIPLAW
                         CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 22 of 95




   those…can’t be traced back to you. That way, those ‘prying eyes’ can’t identify you and your

   ISP will not have any cause to send you a harrowing letter.”




          110.    Defendants DOES 1-100, TorGuard and LiquidVPN are allocated or reassigned

   IP addresses from QuadraNet and then assign the IP addresses to their end users. The end users

   use these IP address to download and reproduce Plaintiffs’ Works from QuadraNet’s servers

   without a license and further share (distribute) copies of Plaintiffs’ Works from said IP addresses

   at QuadraNet’s servers to individuals across the world as encouraged and instructed to them by

   TorGuard and LiquidVPN.

          111.    These end users used a piracy website such as Pirate Bay either directly or via a

   BitTorrent Client such as Popcorn Time to obtain torrent files for downloading and distributing

   Plaintiffs’ Works using IP addresses provided by DOES 1-100, TorGuard and LiquidVPN.

          112.    Each of the end users is a member of a group of BitTorrent users or peers whose

   computers are collectively interconnected for the sharing of a particular unique file, otherwise

   known as a “swarm.” The particular file a BitTorrent swarm is associated with has a unique

   “hash” number and a file name.

          113.    QuadraNet has the identification records for DOES 1-100.




                                                 21
                                              SRIPLAW
                        CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 23 of 95




          114.    Although QuadraNet has leased servers to and reassigned or reallocated IP

   addresses to DOES 1-100, QuadraNet negligently and/or fraudulently publishes ARIN records in

   violations of its registration agreement with ARIN that identify QuadraNet as the owner of the IP

   addresses. Plaintiffs intend to serve discovery on QuadraNet to obtain the identifications of

   DOES 1-100 and amend this Second Amended Complaint to specifically name DOES 1-100.

                                            C. Non-parties

          115.    Cox is an adult individual residing in, upon information and belief, Livonia,

   Michigan (Wayne County).

          116.    SMR is a limited liability company organized under the laws of Michigan with its

   principal place of operations in, upon information and belief, Canton, Michigan (Wayne

   County).

          117.    Upon information and belief, SMR has been in existence since 2013.

          118.    LiquidVPN, Inc. is a corporation organized under the laws of Wyoming that was

   dissolved in 2018.

          119.    Cox was the sole shareholder in LiquidVPN, Inc.

          120.    The American Registry of Internet Numbers (“ARIN”) is a nonprofit, member-

   based organization that manages and distributes Internet number resources such as IP addresses

   and Autonomous System Numbers (ASNs).

          121.    Choopa LLC (“Choopa”) is a provider of data centers, dedicated servers and

   colocation service at a facility in Miami, Florida, among other places. Choopa receives IP

   addresses from ARIN.




                                                 22
                                              SRIPLAW
                        CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 24 of 95




           122.    ReliableSite.Net LLC (“Reliable”) is a provider of data centers and dedicated

   servers. Reliable obtains at least some services including IP addresses from the facility in Miami,

   Florida. Reliable reassigned IP addresses in this facility to LiquidVPN.

           123.    Orchid Labs, Inc. is a provider of Orchid Network which is an open source

   software application suite that facilitates communication between users and providers of

   bandwidth in a distributed VPN.

                                             V.      JOINDER

           124.    Pursuant to Fed. R. Civ. P. 20(a)(1), each of the Plaintiffs are properly joined

   because, as set forth in detail above and below, the Plaintiffs assert: (a) a right to relief arising

   out of the same transaction, occurrence, or series or transactions, namely (i) QuadraNet’s

   subscribers LiquidVPN, TorGuard and DOES 1-100 use the resources such as IP addresses and

   servers provided to them by QuadraNet for infringing the copyrights in Plaintiffs’ Works and

   infringing 42’s trademark, (ii) the contribution to said copyright infringements by QuadraNet,

   (iii) the promotion of the VPN services by QuadraNet’s subscribers for the express purpose of

   infringing copyright protected Works, and (iv) the failure of LiquidVPN to comply with the

   obligations of the agreements they made with Cox and SMR concerning the LiquidVPN service;

   and (b) that there are common questions of law and fact.

           125.    Pursuant to Fed. R. Civ. P. 20(a)(2), each of the Defendants was properly joined

   because, as set forth in more detail below, the Plaintiffs assert that the infringements complained

   of herein by each of the Defendants (a) arises out of the same transaction, occurrence, or series

   of transactions or occurrences, and (b) there are common questions of law and fact. That is, (i)

   Defendants LiquidVPN, TorGuard and DOES 1-100 promote and use their services for

   infringing Plaintiffs’ copyrights in their Works, and (ii) QuadraNet provided the IP addresses,


                                                     23
                                                  SRIPLAW
                         CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 25 of 95




   servers and/or colocation services used by Defendants LiquidVPN, TorGuard and DOES 1-100

   to commit, promote and facilitate widespread infringement.

                              VI.   FACTUAL BACKGROUND
        A. The Plaintiffs Own the Copyrights to the Works and a Registered Trademark.

          126.    The Copyright Plaintiffs are the owners of the copyright in the Works,

   respectively. The Works are the subjects of copyright registrations, and this action is brought

   pursuant to 17 U.S.C. § 501. See Exhibit “1.”

          127.    Each of the Works are motion pictures currently offered for sale in commerce.

          128.    Defendants had notice of the Copyright Plaintiffs’ rights through at least the

   credits indicated in the content of the motion pictures which bore proper copyright notices.

          129.    Defendants also had notice of the Copyright Plaintiffs’ rights through general

   publication and advertising associated with the motion pictures, and packaging and copies, each

   of which bore a proper copyright notice.

          130.    Plaintiff 42 is the owner of a federal trademark registration, Reg. No. 5,963,253,

   which issued on Jan. 14, 2020 on the principal register of the United States Patent and

   Trademark Office. This registration for the standard character mark Popcorn Time covers

   CLASS 9: Downloadable computer software for downloading and streaming multimedia content

   images, videos and audio. A true copy of this registration is attached as Exhibit “2.” The

   registration is valid and subsisting and has never been cancelled.

          131.    Plaintiff 42 is also owner of the trademark registrations for Popcorn Time in

   Iceland and Russia.

          132.    Plaintiff 42 distributes and streams content under the Popcorn Time mark

   throughout the US on one or more websites.



                                                 24
                                              SRIPLAW
                         CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 26 of 95




           133.    Plaintiff 42 has invested substantial time, effort and financial resources promoting

   its Popcorn Time trademark in connection with the marketing and sale of its software in

   interstate commerce.

           134.    Plaintiff 42’s Popcorn Time trademark is inherently distinctive as applied to 42’s

   software and website that bear the mark.

    B. LiquidVPN’s, TorGuard’s, and DOES 1-100’s End Users Used BitTorrent to Infringe
                                 the Plaintiffs’ Copyrights.

           135.    BitTorrent is one of the most common peer-to-peer file sharing protocols (in other

   words, set of computer rules) used for distributing large amounts of data.

           136.    The BitTorrent protocol’s popularity stems from its ability to distribute a large file

   without creating a heavy load on the source computer and network. In short, to reduce the load

   on the source computer, rather than downloading a file from a single source computer (one

   computer directly connected to another), the BitTorrent protocol allows users to join a "swarm"

   of host computers to download and upload from each other simultaneously (one computer such

   as QuadraNet’s server connected to numerous computers).

           137.    A BitTorrent Client is a software program that implements the BitTorrent

   protocol. There are numerous such software programs which can be directly downloaded from

   the Internet.

           138.    Once installed on a computer, the BitTorrent Client serves as the user’s interface

   during the process of uploading and downloading data using the BitTorrent protocol.

           139.    LiquidVPN’s, TorGuard’s and DOES 1-100’s End Users installed a BitTorrent

   Client such as “Popcorn Time” onto their respective computers.




                                                   25
                                                SRIPLAW
                          CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 27 of 95




            140.   The Popcorn Time promoted by LiquidVPN has been referred to in the news

   media as “Netflix for pirates.” http://fortune.com/2016/02/26/popcorn-time-netflix-pirates/

   [accessed on March 1, 2021].

            141.   The United States Trade Representative (“USTR”) placed the Popcorn Time

   promoted by LiquidVPN on a list of examples of Notorious Markets engaged in and facilitating

   substantial piracy. See USTR, 2020 Review of Notorious Markets, Jan. 14, 2021, pg. 26,

   Available at

   https://ustr.gov/sites/default/files/files/Press/Releases/2020%20Review%20of%20Notorious%20

   Markets%20for%20Counterfeiting%20and%20Piracy%20(final).pdf [last accessed on March 5,

   2021].

            142.   Popcorn Time provides an interface so that users can easily copy and share copies

   of copyright protected content, including Plaintiffs’.

            143.   The home interface of Popcorn Time includes a collection of title art of popular

   motion pictures and a search bar where a user can enter words associated with a copyright

   protected motion picture they wish to copy.

            144.   Simply entering words associated with a motion picture automatically generates a

   pull down tab below the search bar with a narrowed selection of motion pictures associated with

   the words. See Affidavit of Stephen M. Bunting at ¶¶23-31.

                            1. The Initial Seed, Torrent, Hash and Tracker

            145.   A BitTorrent user that wants to upload a new file, known as an “initial seeder,”

   starts by creating a “torrent” descriptor file using the Client he or she installed onto his or her

   computer.




                                                   26
                                                SRIPLAW
                         CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 28 of 95




           146.    The initial user or seeder of a file used a process referred to as “ripping” to create

   a copy of motion pictures from either Blu-ray or legal streaming services.

           147.    The initial seeder often modifies the file title of the Work to include a wording

   such as “RARBG,” “FGT” or “YTS” in the title of the torrent files and file copies in order to

   enhance a reputation for the quality of his or her files and attract users to his or her piracy

   website.

           148.    The Client takes the target computer file, the “initial seed,” here the copyrighted

   Work, and divides it into identically sized groups of bits known as “pieces.”

           149.    The Client then gives each one of the computer file’s pieces, in this case, pieces

   of the copyrighted Work, a random and unique alphanumeric identifier known as a “hash” and

   records these hash identifiers in the torrent file.

           150.    When another peer later receives a particular piece, the hash identifier for that

   piece is compared to the hash identifier recorded in the torrent file for that piece to test that the

   piece is error-free. In this way, the hash identifier works like an electronic fingerprint to identify

   the source and origin of the piece and that the piece is authentic and uncorrupted.

                                              2. Torrent Sites

           151.    “Torrent sites” are websites that index torrent files that are currently being made

   available for copying and distribution by people using the BitTorrent protocol. There are

   numerous torrent websites such as The Pirate Bay, Kickass Torrents and Extratorrents that are

   promoted by LiquidVPN and TorGuard and the YTS website.

           152.    The Pirate Bay torrent site is so notorious that the USTR placed it on a list of

   examples of Notorious Markets engaged in and facilitating substantial piracy. See USTR, 2018

   Out-of-Cycle Review of Notorious Markets, April 2019, pgs. 27-28, Available


                                                    27
                                                 SRIPLAW
                         CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 29 of 95




   at:https://ustr.gov/sites/default/files/2018_Notorious_Markets_List.pdf [last accessed on

   February 23, 2021].

          153.       TorGuard knows and encourages its end users to use its VPN service to access

   The Pirate Bay and pirate content.




          154.       When TorGuard’s end users have trouble accessing Pirate Bay, TorGuard’s

   official moderators give them advice on how to fix their settings so that the end users can freely

   pirate content.




                                                   28
                                                SRIPLAW
                           CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 30 of 95




            155.   Upon information and belief, LiquidVPN, TorGuard and DOES 1-100’s end users

   went to a torrent site directly or indirectly to upload and download Plaintiffs’ copyrighted

   Works.

            156.   Upon information and belief, LiquidVPN, TorGuard and DOES 1-100’s end users

   went to the torrent site Pirate Bay directly or indirectly to download Plaintiffs’ copyrighted

   Works.

            157.   Upon information and belief, LiquidVPN, TorGuard and DOES 1-100’s end users

   went to the torrent site YTS to upload and download Plaintiffs’ copyrighted Work from IP

   addresses provided by QuadraNet to its subscribers. See Exhibit “8.”

            158.   By using a BitTorrent Client such as Popcorn Time, these end users can simply

   enter words associated with a motion picture to automatically generate a pull down tab below the

   search bar with a narrowed selection of motion pictures associated with the words and chose one

   particular motion picture and automatically connect to torrent sites.

               3. Uploading and Downloading a Work Through a BitTorrent Swarm

            159.   Once the initial seeder has created a torrent and uploaded it onto one or more

   torrent sites, then other peers begin to download and upload the computer file to which the

   torrent is linked (here the copyrighted Works) using the BitTorrent protocol and BitTorrent

   Client that the peers installed on their computers.



                                                  29
                                               SRIPLAW
                         CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 31 of 95




          160.      The BitTorrent protocol causes the initial seeder’s computer to send different

   pieces of the computer file, here the copyrighted Work, to the peers seeking to download the

   computer file.

          161.      Once a peer receives a piece of the computer file, here a piece of the copyrighted

   Work, it starts transmitting that piece to the other peers.

          162.      In this way, all of the peers and seeders are working together in what is called a

   “swarm.”

          163.      Here, each of the end users participated in the same swarm and directly interacted

   and communicated with other members of that swarm through digital handshakes, the passing

   along of computer instructions, uploading and downloading, and by other types of transmissions.

          164.      LiquidVPN, TorGuard and DOES 1-100 provide the network connections for

   their end users and distribute copies of Plaintiffs’ Works using servers provided to them by

   QuadraNet.

          165.      As stated by QuadraNet’s CEO Ilan Mishan, QuadraNet provides the “tunnel” to

   its subscribers that their end users use to pirate Plaintiffs’ Works. Decl. of Ilan Mishan [Doc.

   #83-1] at ¶20.

          166.      These “tunnels” serve as channels for distributing Plaintiffs’ Works.

          167.      In this way, and by way of example only, one initial seeder can create a torrent

   that breaks a movie up into hundreds or thousands of pieces saved in the form of a computer file,

   like the Works here, upload the torrent onto a torrent site, and deliver a different piece or all of

   the copyrighted Work to each of the peers through channels provided by servers leased by

   QuadraNet to LiquidVPN, TorGuard and DOES 1-100. The recipient peers then automatically

   begin delivering the piece they just received to the other peers in the same swarm.


                                                   30
                                                SRIPLAW
                          CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 32 of 95




          168.    Once a peer has downloaded the full file, the BitTorrent Client reassembles the

   pieces and the peer is able to view the movie. Also, once a peer has downloaded the full file, that

   peer becomes known as “an additional seed,” because it continues to distribute the torrent file,

   here the copyrighted Work.

        4. The Plaintiffs’ Computer Investigator Identified LiquidVPN’s IP Addresses as
       Participants in a Swarm That Was Distributing the Plaintiffs’ Copyrighted Works

          169.    Choopa reassigned IP address 108.61.128.241 to Reliable.

          170.    Reliable reassigned IP address 108.61.128.241 to LiquidVPN.

          171.    QuadraNet reassigned IP address blocks including but not limited to

   104.223.91.0/24 and 104.129.18.0/24 to LiquidVPN.

          172.    The Plaintiffs retained Maverickeye UG (“MEU”) to identify the IP addresses that

   are being used by those people that are using the BitTorrent protocol and the Internet to

   reproduce, distribute, display or perform the Plaintiffs’ copyrighted Works.

          173.    MEU used forensic software to enable the scanning of peer-to-peer networks for

   the presence of infringing transactions.

          174.    MEU extracted the resulting data emanating from the investigation, reviewed the

   evidence logs, and isolated the transactions and the IP addresses associated therewith for the files

   identified by the SHA-1 hash value of the Unique Hash Number.

          175.    MEU confirmed that Plaintiffs’ Works were distributed from the LiquidVPN

   servers leased from Reliable and IP addresses assigned from Reliable. For example, the IP

   addresses, Unique Hash Number, and hit dates contained on Exhibit “3” accurately reflect what

   is contained in the evidence logs, and show that LiquidVPN’s end users have copied and

   distributed copies of the Plaintiffs’ copyrighted Works Automata, Hunter Killer, I Feel Pretty

   and Shock and Awe as identified by the Unique Hash Number from IP address 108.61.128.241.

                                                  31
                                               SRIPLAW
                        CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 33 of 95




             176.   MEU confirmed that Plaintiffs’ Works were distributed from the LiquidVPN

   servers leased from QuadraNet and IP addresses assigned from QuadraNet. See Decl. of Arheidt

   at ¶11.

             177.   LiquidVPN’s end users’ computers used the identified IP addresses to connect to

   the investigative server from a LiquidVPN servers leased from QuadraNet and Reliable and

   transmitted a full copy of a digital media file identified by the Unique Hash Number.

             178.   MEU’s agent analyzed each BitTorrent “piece” distributed by the IP addresses

   and verified that re-assemblage of the pieces using a BitTorrent Client results in a fully playable

   digital motion picture of the Work.

             179.   MEU’s agent viewed the Works side-by-side with the digital media file that

   correlates to the Unique Hash Number and determined that they were identical, strikingly similar

   or substantially similar.

        5. The Plaintiffs’ Computer Investigator Identified TorGuard’s IP Addresses as
       Participants in a Swarm That Were Distributing the Plaintiffs’ Copyrighted Works

             180.   QuadraNet reassigned and reallocated IP addresses including but not limited to

   96.44.142.226, 104.129.28.0 and 173.254.255.106 to TorGuard.

             181.   MEU confirmed that TorGuard used these IP addresses at servers leased from

   QuadraNet to distribute copies of the Works I.T., A Family Man, The Hitman’s Bodyguard,

   Bedeviled, The Mechanic: Resurrection, The Humbling, 211, I Feel Pretty, Hunter Killer,

   Hellboy, Angel Has Fallen, Rambo V: Last Blood, Boyka: Undisputed IV, Vengeance: A Love

   Story, Criminal, Once Upon a Time in Venice, I Am Wrath, London Has Fallen, Black Butterfly,

   Rupture, Day of the Dead, Extremely Wicked, Shockingly Evil and Vile, and Automata.




                                                  32
                                               SRIPLAW
                          CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 34 of 95




           182.    TorGuard’s end users’ computers used the IP address to connect to the

   investigative server from a TorGuard server leased from QuadraNet in order to transmit a full

   copy, or a portion thereof, of a digital media file identified by a Unique Hash Number.

    6. The Plaintiffs’ Computer Investigator Confirmed QuadraNet Subscriber IP Addresses
     as Participants in a Swarm That Were Distributing the Plaintiffs’ Copyrighted Works

           183.    The YTS website operator maintained records of activity of registered user

   accounts. See Exhibit “8” at pg. 37 (Certificate of Authenticity).

           184.    As shown in Exhibit “8,” the records including the email address of the registered

   user account, the torrent files the registered account downloaded, the IP address from where the

   registered user accessed the YTS website, and the time.

           185.    MEU confirmed that the Works were distributed from many of the same IP

   addresses from where the end user (in this case a registered YTS account) downloaded the

   torrent file.

           186.    For example, MEU confirmed multiple instances of copies of the Work Hunter

   Killer being distributed from QuadraNet IP address 173.44.48.38 (in Miami, FL) under the file

   name “Hunter Killer (2018) [BluRay] [720p] [YTS.AM]” shortly after the YTS account user

   t.forosyotros@gmail.com downloaded the YTS torrent file for pirating a copy of the 720p

   version of Hunter Killer. See Exhibit “8” at pgs. 1 and 33.

     C. The End Users Knew the Copyright Management Information Included intThe Files
    They Distributed to Other Peers Had Been Removed or Altered Without the Authority of
                                         Plaintiffs.

           187.    A legitimate file copy of the Work includes copyright management information

   (“CMI”) indicating the title.




                                                 33
                                              SRIPLAW
                         CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 35 of 95




           188.    The initial seeders of the infringing file copies of Plaintiffs’ Works added wording

   to the file titles to “brand” the quality of piracy files he or she released and attract further traffic

   to his or her website.

           189.    The initial seeder of the infringing file copies of the Works Hunter Killer and

   Shock and Awe added the wording “FGT” to the file titles to brand the quality of piracy files he

   or she released and attract further traffic to the RARBG website.

           190.    The word FGT is not included in the file title of legitimate copies or streams of

   the Works Hunter Killer and Shock and Awe. The initial seeder of the Work altered the title to

   falsely include the words “FGT” in the CMI.

           191.    The initial seeder of the infringing file copies of the Work I Feel Pretty added the

   wording “YTS” to the file titles to brand the quality of piracy files he or she released and attract

   further traffic to the YTS website.

           192.    The word YTS is not included in the file title of legitimate copies or streams of

   the Voltage’s Work I Feel Pretty. The initial seeder of the Work altered the title to falsely

   include the words “YTS” in the CMI.

           193.    The file copies QuadraNet’s subscribers distributed to other peers in the Swarm

   for their end users included the altered CMI in the file title.

           194.    The end users knew that the website or BitTorrent Client from which they

   obtained their torrent files was distributing illegal copies of the Work.

           195.    The end users knew that YTS or FGT was not the author of Plaintiffs’ Works.

           196.    The end users knew that YTS or FGT was not a licensed distributor of Plaintiffs’

   Works. Indeed, the YTS website includes a warning to this effect.




                                                    34
                                                 SRIPLAW
                            CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 36 of 95




          197.    The end users knew that the CMI that included YTS and FGT in the file names

   was false.

          198.    The end users knew that the false or altered CMI in the titles would induce,

   enable, facility or conceal infringements of the Works when they distributed the false CMI,

   altered CMI or the Work including the false or altered CMI.

          199.    Namely, the end users knew that other recipients would see the file titles and use

   the altered CMI to go to the website such as YTS from where the torrent files originated to

   obtained unlicensed copies of the Work.

          200.    By providing the altered CMI to others, the end users induced, enabled and

   facilitated further infringements of the Work.

     D. LiquidVPN and TorGuard Had Knowledge That Their End Users Were Infringing
       Plaintiffs’ Works and Distributing File Copies of the Works with Altered CMI but
                       Continued to Provide Service to Their End Users.

          201.    Plaintiffs engaged MEU to generate Notices of infringements (“Notices”) styled

   per 17 U.S.C. §512(c)(3) of the DMCA to be sent to service providers of IP addresses where

   MEU confirmed infringement of copyright protected content.

          202.    Each Notice included at least the name of the copyright owner, the title of the

   Work, the manner by which it was infringed, the infringing file name which includes the altered

   CMI, the IP address and port number at where infringement was confirmed and the time of

   infringement down to the second. See Exhibit “4” (excerpt below).




          203.    MEU determines the proper abuse contact email address for the service provider

   assigned the IP addresses at issue from publicly available information from ARIN.
                                                 35
                                              SRIPLAW
                        CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 37 of 95




          204.   Plaintiffs’ agent sends the Notice to the abuse contact email address.

          205.   Plaintiffs identified the IP addresses used by the LiquidVPN Defendants.

          206.   Plaintiffs’ agent has sent over 5530 Notices to service providers concerning

   infringements of Plaintiffs’ Works at IP addresses controlled by LiquidVPN.

          207.   Plaintiffs’ agent has sent 5451 Notices to QuadraNet concerning infringements of

   Plaintiffs’ Works at IP addresses assigned to QuadraNet from ARIN and reassigned to the

   LiquidVPN by QuadraNet.

          208.   Plaintiffs’ agent sent at least hundreds of Notices to QuadraNet concerning

   infringements of Plaintiffs’ Works at IP addresses assigned to QuadraNet from ARIN and

   reassigned to the TorGuard by QuadraNet

          209.   QuadraNet failed to update the ARIN records to show that these IP addresses

   were reassigned to LiquidVPN and TorGuard.

          210.   For example, Plaintiffs’ agent sent over 980 Notices to QuadraNet concerning

   infringement of the motion picture Hitman’s Bodyguard at IP addresses assigned to QuadraNet

   from ARIN and reassigned by QuadraNet to the LiquidVPN.

          211.   Upon information and belief, QuadraNet forwarded these Notices to LiquidVPN.

          212.   For example, Plaintiffs’ agent sent over 50 Notices to QuadraNet concerning

   infringement of motion pictures such as A Family Man, Hitman’s Bodyguard, Bedeviled, Hellboy

   and Angel Has Fallen at IP address 96.44.142.226 assigned to QuadraNet from ARIN and

   reassigned by QuadraNet to the TorGuard.

          213.   Upon information and belief, QuadraNet forwarded these Notices to TorGuard.




                                                 36
                                              SRIPLAW
                       CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 38 of 95




          214.    Upon information and belief, other rightsholders had similar Notices sent to

   QuadraNet concerning infringing activity at IP addresses controlled by LiquidVPN and

   TorGuard that QuadraNet forwarded to LiquidVPN and TorGuard.

          215.    Plaintiffs’ agent sent Notices to Choopa concerning IP addresses associated with

   confirmed infringing activity.

          216.    Plaintiffs’ agent sent over 50 Notices to Choopa concerning IP address

   108.61.128.241 between October of 2018 and April of 2019 (“time period”).

          217.    During this time period, Choopa had allocated IP address 108.61.128.241 to

   Reliable.

          218.    During this time period, Reliable had allocated IP address 108.61.128.241 to

   LiquidVPN.

          219.    During this time period, Choopa forwarded Notices sent by Plaintiffs to its

   customers, including Reliable.

          220.    During this time period, Reliable forwarded Notices it received from Choopa

   concerning IP address 108.61.128.241 to LiquidVPN.

          221.    Upon information and belief, other rightsholders had similar Notices sent to

   Choopa concerning infringing activity at IP addresses controlled by LiquidVPN that LiquidVPN

   indeed received.

          222.    LiquidVPN continued to provide the LiquidVPN Service to their end users

   despite knowledge that their end users were using the service to pirate copyright protected Works

   including Plaintiffs’ exactly as promoted, encouraged and instructed by LiquidVPN.




                                                 37
                                              SRIPLAW
                        CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 39 of 95




          223.    TorGuard continued to provide the VPN service to their end users despite

   knowledge that their end users were using the service to pirate copyright protected Works

   including Plaintiffs’ exactly as promoted, encouraged and instructed by TorGuard.

    E. LiquidVPN and TorGuard Intentionally Induce Infringements of Copyright Protected
                          Works, Including Plaintiffs’ Works.

          224.    LiquidVPN and TorGuard actively promote their VPN services for the purpose of

   movie piracy, including of infringing Plaintiffs’ Works.

          225.    LiquidVPN’s website includes a statement that their VPN service is the “Best

   VPN for Torrenting and P2P Filesharing today” over the image of the notorious movie piracy

   website Pirate Bay. See https://www.liquidvpn.com/best-vpn-for-torrenting/ [last accessed on

   Feb. 23, 2021] (excerpt below).




   Affidavit of Joshua J. Lee at ¶9.

                                                 38
                                              SRIPLAW
                        CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 40 of 95




          226.    LiquidVPN states that their LiquidVPN Service can be used to “Watch Popcorn

   Time without being detected by your ISP and P2P tracking software.” See

   https://www.liquidvpn.com/popcorn-time-vpn/ [last accessed on Feb. 23, 2021]. (Excerpt

   below).




   Affidavit of Joshua J. Lee at ¶10.

          227.    LiquidVPN further states, “Experience everything Popcorn Time has to offer in

   the United States and the UK. Except the risks,” “Stream Content Anonymously. Why bother

   risking complaints from your ISP, settlement demands, threats and jail time for streaming your

   favorite TV show.” See https://www.liquidvpn.com/popcorn-time-vpn/ [last accessed on Feb.

   23, 2021]. (Excerpt below).




                                                39
                                             SRIPLAW
                        CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 41 of 95




   Affidavit of Joshua J. Lee at ¶11.

           228.      LiquidVPN includes a screenshot of Popcorn Time operating on a mobile device

   that includes the movie art of Millennium’s Work Survivor among other copyright protected

   titles. See id.




                                                  40
                                               SRIPLAW
                          CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 42 of 95




                                 Magnified Version showing “Survivor

   Affidavit of Joshua J. Lee at ¶12.

          229.    LiquidVPN further promotes the VPN service as “Popcorn Time VPN.”

   https://www.liquidvpn.com/popcorn-time-vpn/ [last accessed on April 21, 2021].




   Affidavit of Joshua J. Lee at ¶20.

          230.    Plaintiffs’ investigator confirmed that Popcorn Time can be used to download,

   reproduce, and distribute copies of the Works “Automata,” “Ava,” “The Hitman’s Bodyguard,”

   “Criminal,” “Disturbing the Peace,” “Extremely Wicked, Shockingly Vile and Evil,” “Hellboy,”

   “I Feel Pretty,” “Kill Chain,” “London Has Fallen,” “Mechanic: Resurrection,” “Rambo V: Last

                                                41
                                             SRIPLAW
                        CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 43 of 95




   Blood,” “The 2nd,” “Hunter Killer,” “Homefront,” “Survivor” “Stoic fka Acts of Vengeance,”

   “Tesla,” and “The Outpost” exactly as promoted and encouraged by the LiquidVPN Defendants.

   See Affidavit of Bunting at ¶¶23-30.

           231.    LiquidVPN’s end users use Popcorn Time exactly as explained and encouraged to

   them by LiquidVPN – to infringe copyright protected content while logged into LiquidVPN’s

   service so they can conceal their illicit activities.

           232.    LiquidVPN’s end users use LiquidVPN to “…watch Popcorn Time without being

   detected by [their] ISP and P2P tracking software [such as Plaintiffs],” to “[E]xperience

   everything Popcorn Time has to offer in the United States … Except the risks,” and “Stream

   Content Anonymously” while not risking…complaints from your ISP, settlement demands,

   threats and jail time for streaming your favorite TV show” exactly as encouraged to by the

   LiquidVPN Defendants.

           233.    LiquidVPN even blatantly promotes their service to be used to stream copyrighted

   content in violation of criminal laws and encourage their users to do so.




   Affidavit of Joshua J. Lee at ¶13.


                                                    42
                                                 SRIPLAW
                          CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 44 of 95




          234.    LiquidVPN promotes its service as a tool to engage in massive copyright

   infringement to entice end users to purchase their LiquidVPN Service.

          235.    Based upon the LiquidVPN’s encouragement that the LiquidVPN can be used to

   “safely” operate piracy apps such as Popcorn Time and visit torrent sites such as Pirate Bay,

   Kickass Torrents and Extratorrents, end users purchase LiquidVPN, install piracy apps such as

   Popcorn Time on their devices and/or visit torrent sites to infringe copyright protected content

   including Plaintiffs’ while using the LiquidVPN service.




   Affidavit of Joshua J. Lee at ¶14.

          236.    In a Frequently Asked Questions section of LiquidVPN’s website, in response to

   the question “Can I use BitTorrent and P2P,” LiquidVPN say affirmatively “Yes” and point out

   they “…will never censor P2P or BitTorrent… .”




                                                 43
                                              SRIPLAW
                        CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 45 of 95




   Affidavit of Joshua J. Lee at ¶15.

          237.    LiquidVPN’s end users installed Popcorn Time on their device so they could

   watch content in violation of copyright laws (i.e., “free movies”).

          238.    LiquidVPN’s end users obtained an IP address via the LiquidVPN Service, and

   used the IP address to download and share copies of copyright protected content including

   Plaintiffs by using Popcorn Time as instructed by LiquidVPN while concealing their identity.

          239.    LiquidVPN knew or had reason to know that their end users used Popcorn Time

   exactly as promoted by them would result in direct infringement of the Copyrights of specific

   material including Plaintiffs’.

          240.    TorGuard promotes its VPN service as making “Torrenting Ultra-Secure.”

          241.    TorGuard states that its VPN service “lets you use P2P activity the way you want

   to.”

          242.    TorGuard has even setup a feature so that its service can be incorporated into

   BitTorrent Client applications so that its end users can do “anonymous” piracy.




                                                  44
                                               SRIPLAW
                         CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 46 of 95




          243.    TorGuard states that its VPN service can be used with any BitTorrent Client app

   that uses BitTorrent protocol. TorGuard emphasizes that its VPN service “is compatible with

   some of the most popular torrent apps out there like uTorrent, Vuze, qBittorrent, and more.”

   https://torguard.net/torrent-vpn-service-ip.php [last accessed on Aug. 5, 2021].

          244.    TorGuard advertises that its VPN service can be used to “Stream your favorite

   content and download anonymously.”




                                                 45
                                              SRIPLAW
                        CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 47 of 95




         245.     TorGuard advertises its service as allowing its end users to use BitTorrent

   anonymously.




                                                 46
                                              SRIPLAW
                        CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 48 of 95




          246.    TorGuard advertises that for people that are afraid to torrent because of the

   “repercussions… a torrent VPN like TorGuard for file sharing eliminates those worries.

   TorGuard shields all of your activities, including torrenting, from absolutely everyone. If no one

   can see what you’re doing, you’re free to do whatever you want. Stay safe and secure while

   torrenting by using TorGuard.” https://torguard.net/blog/the-best-bittorrent-clients-for-2019/ [last

   accessed on Aug. 5, 2021].




          247.    TorGuard affiliates even post anonymously in forums that discuss piracy to

   promote TorGuard for the purposes of piracy.

          248.    For example, a TorGuard affiliate posted in the Disqus platform under the name

   “Travis” to promote TorGuard for the purpose of piracy and included a discount code in the

   comments for an article discussing the legal risks in the US for using the piracy torrent site YTS.

   https://torrentfreak.com/yts-lawsuits-offer-clearest-sign-yet-that-pirates-shouldnt-trust-anyone-

   200201/




                                                  47
                                               SRIPLAW
                        CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 49 of 95




          249.    As of March 13, 2020, the discount code “travis” did indeed provide a 50 percent

   discount.




          250.    TorGuard pays its affiliates “30% Lifetime Recurring Commissions” for any and

   all sales. https://torguard.net/vpn-reseller-affiliate.php [last accessed on Aug. 5, 2021].

          251.    TorGuard’s end users use BitTorrent Client apps exactly as explained and

   encouraged to them by TorGuard – to infringe copyright protected content while logged into

   TorGuard’s VPN service so they can conceal their illicit activities.




                                                  48
                                               SRIPLAW
                         CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 50 of 95




          252.    TorGuard’s end users obtained IP addresses via the TorGuard Service, and used

   the IP addresses to download and share copies of copyright protected content including Plaintiffs

   by using BitTorrent Client apps as instructed by TorGuard from QuadraNet’s servers while

   concealing their identity.

          253.    TorGuard knew or had reason to know that their end users used BitTorrent Client

   apps exactly as promoted by them would result in direct infringement of the Copyrights of

   specific material including Plaintiffs’.

              F. LiquidVPN and TorGuard Control the Conduct of Their End Users.

          254.    LiquidVPN and TorGuard can terminate their end users’ accounts at any time.

          255.    Upon information and belief, LiquidVPN and TorGuard promptly terminated end

   users’ accounts when said end users failed to pay for the VPN Service.

          256.    LiquidVPN and TorGuard have the capability to log their end users’ access to the

   VPN Service but purposefully choose not to.

          257.    LiquidVPN and TorGuard intentionally delete the log data for their end users to

   conceal their piracy.




          258.    Indeed, LiquidVPN Defendants make clear that they will log an end users’

   activities if they believe these activities are negatively impacting the performance of their

   network. In such cases, the LiquidVPN Defendants store: Login/logout Timestamps; Remote IP;

   Username; and Local IP.



                                                  49
                                               SRIPLAW
                           CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 51 of 95




     G. LiquidVPN and TorGuard Profit from the Massive Piracy Conducted by Their End
                                         Users.

             259.   LiquidVPN and TorGuard encourage their end users to use their VPN service for

   piracy.

             260.   LiquidVPN and TorGuard even market particular products to assist their end

   users in engaging in piracy anonymously.

             261.   LiquidVPN states that, “If you follow our directions this VPN kill switch will

   never give your real IP away.” See https://www.liquidvpn.com/vpn-kill-switches/ [last accessed

   on Feb. 26, 2021].

             262.   TorGuard provides a special proxy link and instructs their end users exactly how

   to set up their BitTorrent client to efficiently pirate content. See

   https://torguard.net/knowledgebase.php?action=displayarticle&id=12 [last accessed on Aug. 4,

   2021].




             263.   LiquidVPN and TorGuard pay affiliates operating websites evaluating VPN

   services to give them a positive evaluation and recommend their service for piracy.

                                                   50
                                                SRIPLAW
                          CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 52 of 95




            264.   For example, on the BESTVPN website https://bestvpn.org/liquidvpn-review/, the

   author gave the LiquidVPN Service a review of 3.5/5 stars.

            265.   In the review, the author stated that “With the Liquid Lock enabled, torrenting is

   protected from an occasional connection drop.”

            266.   In the review, the author noted that “P2P is allowed, in case you were wondering”

   and “provider openly supports P2P.”

            267.   The author of the article never states that BESTVPN is one among dozens of paid

   affiliates of Defendants.

            268.   LiquidVPN recommends their Public IP VPN Topology for “P2P downloading.”

   See https://www.liquidvpn.com/supported-vpn-tunnel/ [last accessed on Feb. 26, 2021].

            269.   LiquidVPN states, “Once you buy VPN service from LiquidVPN our network

   becomes your network. Use it as much as you like. Here are some highlights – We do not limit

   Bittorrent or P2P.” See https://www.liquidvpn.com/buy-vpn-service/ [last accessed on Feb. 26,

   2021].

    H. QuadraNet Had Knowledge Its Subscribers Such as LiquidVPN and TorGuard Were
         Directly Infringing and Contributing to Infringement of Plaintiffs’ Works.

            270.   QuadraNet is a member of ARIN and receives IP addresses from ARIN.

            271.   As a member of ARIN, QuadraNet was assigned handles such as “QEL-5” and

   “QUADR-39.”

            272.   QuadraNet is required to update the WHOIS records for the IP addresses it

   reassigns or reallocates per its registration agreement with ARIN.

            273.   QuadraNet advertises providing, “high-quality dedicated servers, colocation, and

   cloud services in…Miami… .” https://www.quadranet.com/ [last accessed on April 28, 2021].



                                                  51
                                               SRIPLAW
                         CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 53 of 95




          274.    QuadraNet advertises specific VPN solutions to its subscribers. See

   https://blog.quadranet.com/quadranet-new-vpn-solution-private-network/ [last accessed on April

   28, 2021].

          275.    QuadraNet advertises its service for providing high-speed access to the Internet.

          276.    QuadraNet advertises that, “All Outlet dedicated servers include 100Mbps port

   speed. Need more speed? Get 10x more network performance - upgrade to a 1Gbps port for +

   $10/m.” https://www.quadranet.com/outlet. [last accessed on April 28, 2021].

          277.    QuadraNet’s subscribers such as LiquidVPN and TorGuard are motivated to

   become customers from QuadraNet’s advertisements.

          278.    QuadraNet’s subscribers such as LiquidVPN and TorGuard are motivated to

   become customers from the knowledge of QuadraNet’s practice of ignoring notices of

   infringements or failing to take any meaningful action.

          279.    Plaintiffs’ agent sent over 5400 Notices to QuadraNet concerning infringement at

   IP addresses QuadraNet reassigned to LiquidVPN but continues to hold itself out as the proper

   abuse contact in ARIN in violation of its registration agreement with ARIN.

          280.    Plaintiffs’ agent sent over 100 Notices to QuadraNet concerning observed

   infringements at each of IP addresses 104.223.91.154, 104.223.91.202 and 104.223.91.234 that

   QuadraNet reassigned to LiquidVPN.

          281.    Upon information and belief, other rightsholders had similar Notices sent to

   QuadraNet concerning infringing activity at IP addresses controlled by the LiquidVPN

   Defendants.




                                                 52
                                              SRIPLAW
                        CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 54 of 95




          282.    The LiquidVPN Defendants use IP addresses 23.226.133.19 and 23.226.133.20

   provided by QuadraNet as the main server IP addresses for hosting their VPN network and

   pirating content.

          283.    LiquidVPN used the servers it leased from QuadraNet to be a “tunnel” for

   distributing copies of Plaintiffs’ Work for its end users. Decl. of Ilan Mishan [Doc. #83-1] at

   ¶20.

          284.    LiquidVPN used IP addresses 23.226.133.19 and 23.226.133.20 to distribute

   copies of Plaintiffs’ Work.

          285.    QuadraNet failed to terminate the LiquidVPN and TorGuard accounts or the

   accounts associated with these IP addresses or take any meaningful action in response to these

   Notices.

          286.    QuadraNet has failed to terminate LiquidVPN’s account even after being served

   with the First Amended Complaint detailing LiquidVPN’s extensive piracy in this lawsuit. As of

   Aug. 4, 2021, LiquidVPN is still hosted by QuadraNet servers at IP addresses 23.226.133.19 and

   23.226.133.20. See https://my.liquidvpn.com/index.php?action=serverapi [last accessed on Aug.

   10, 2021] (Current server setup for LiquidVPN - partial screenshot below).




          287.    QuadraNet continued to provide service to LiquidVPN and TorGuard despite

   knowledge that they use the service to engage in, facilitate, promote, and encourage use of their




                                                 53
                                              SRIPLAW
                        CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 55 of 95




   VPN service for massive piracy of copyright protected Works including the Copyright

   Plaintiffs’.

           288.   Upon information and belief, QuadraNet continues to provide service to

   TorGuard despite receiving a letter from Plaintiffs’ counsel detailing how TorGuard intentionally

   induces piracy and uses the resources it receives from QuadraNet for piracy. See Exhibit “5.”

           289.   The ability and availability for QuadraNet’s VPN subscribers to distribute

   copyright protected Works including Plaintiffs’ from QuadraNet’s servers and IP addresses

   while concealing their identity from the public Whois ARIN records is a draw for subscribers

   and at least one of their motivations to become customers of QuadraNet.

           290.   QuadraNet’s VPN subscribers are also motivated to become subscribers because

   they know that QuadraNet will do nothing in response to notices sent by rightsholders. See Decl.

   of Cox at ¶4 (“I don’t remember QuadraNet ever following up to any of these abuse notices. My

   impression was that these abuse notices were automatically generated by QuadraNet from an

   unmonitored email address.”)

           291.   QuadraNet directly profits from its VPN subscribers’ distribution of Plaintiffs’

   copyright protected Works without authorization. As QuadraNet’s VPN subscribers induce more

   end users who wish to pirate Plaintiffs’ Works, QuadraNet’s VPN subscribers purchase more

   services such as server space and IP addresses from QuadraNet.

                      I. QuadraNet Controls the Conduct of Its Subscribers.

           292.   QuadraNet can terminate the account of LiquidVPN, TorGuard or other

   subscriber accounts at any time.




                                                 54
                                              SRIPLAW
                        CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 56 of 95




           293.       QuadraNet promptly terminates subscriber accounts when said subscribers failed

   to pay for the Service. See QuadraNet Terms of Service at ¶8(b),

   https://www.quadranet.com/terms-of-service [last accessed on April 26, 2021].

           294.       QuadraNet has the capability to log its subscribers’ access to its service but

   purposefully chooses not to. Indeed, QuadraNet offers its subscribers “backup services” and

   “server management” at an additional price. Id. at ¶¶3-4.

           295.       QuadraNet has the capability to null-route IP addresses it assigns or allocates to

   its subscribers.

           296.       QuadraNet itself states that it provides “[c]ontrolled access and monitoring with

   24/7 manned building security keep your servers safe, so that you never have to worry about

   unauthorized access to your data.” See https://www.quadranet.com/miami-datacenter [last

   accessed on Aug. 10, 2021].

      J. QuadraNet, TorGuard and LiquidVPN Do Not Have a Safe Harbor from Liability.

           297.       As part of the DMCA, Congress created a safe harbor that limits the liability of a

   service provider for copyright infringement when their involvement is limited to, among other

   things, “transmitting, routing, or providing connections for, material through a system or network

   controlled or operated by or for the service provider.” 17 U.S.C. § 512(a). To benefit from this

   safe harbor, however, an ISP must demonstrate that it “has adopted and reasonably implemented

   . . . a policy that provides for the termination in appropriate circumstances of subscribers . . . who

   are repeat infringers.” 17 U.S.C. § 512(i)(1)(A).

           298.       QuadraNet has failed to terminate the accounts and/or take any meaningful

   actions against its subscribers such as LiquidVPN and TorGuard in response to the Notices

   consistent with a reasonably implemented policy for termination of subscribers and account


                                                     55
                                                  SRIPLAW
                            CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 57 of 95




   holders of the service provider’s system or network who are repeat infringers necessary to

   support a safe harbor from liability (“policy”).

           299.    QuadraNet has even failed to terminate the accounts of LiquidVPN in response to

   this lawsuit.

           300.    QuadraNet has even failed to terminate the accounts of TorGuard even in

   response to a letter from Plaintiffs’ counsel detailing TorGuard’s infringing activities. See

   Exhibits “5” and “6.”

           301.    LiquidVPN has failed to terminate any repeat infringers and/or take any

   meaningful actions against their subscribers in response to these Notices consistent with a policy.

           302.    Plaintiffs’ agent has sent over 180,000 Notices to QuadraNet concerning

   infringements at IP addresses QuadraNet publishes as assigned to it.

           303.    QuadraNet merely forwards these Notices to its subscribers from an unmonitored

   email address and fails to take any meaningful action.

           304.    QuadraNet even ignores subscribers’ follow up questions to Notices QuadraNet

   automatically forwards to them. See Decl. of Cox at ¶4 (“I sent an email back asking “What is

   this abuse” [to a garbled unreadable message], but never received a reply.”)

           305.    QuadraNet’s refusal to terminate the accounts of the subscriber assigned IP

   address 173.44.37.82, or to take any action at all, is illustrative of QuadraNet’s lack of any

   meaningful action consistent with the policy.

           306.    Plaintiffs’ Agent has sent over 5857 Notices to QuadraNet concerning

   infringements at this IP address as of March 18, 2020. Notice numbers sent to other IP addresses

   controlled by QuadraNet as of March 18, 2020 are show below.




                                                  56
                                               SRIPLAW
                         CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 58 of 95




                                                                      Notices
                          IP                                          Sent
                          173.44.37.82                                5857
                          96.44.144.122                               5835
                          96.44.189.114                               5736
                          173.44.37.98                                5727
                          173.44.37.106                               5723
                          96.44.147.106                               5722
                          173.254.222.162                             5720
                          96.44.147.42                                5719
                          96.44.144.114                               5716
                          173.44.37.114                               5705

   Affidavit of Daniel Arheidt at ¶12.

          307.      QuadraNet received IP addresses 96.47.224.0-96.47.231.255 (“96 Block”) from

   ARIN, which QuadraNet uses at its facility in Miami. See Id. at ¶15.

          308.      Plaintiffs’ agents have sent over 2619 Notices to QuadraNet concerning

   infringements of their Works at just this 96 Block. Plaintiffs’ agent sent over 308 Notices to

   QuadraNet between June of 2017 to April of 2021 concerning just IP address 96.47.226.34. See

   Id. at ¶16-17.

          309.      Plaintiffs’ counsel sent first and second letters to QuadraNet on March 18, 2020

   and September 1, 2020 concerning massive piracy at IP addresses controlled by QuadraNet that

   were completely ignored. See Exhibits “5” and “6.”

          310.      QuadraNet could have taken simple measures to stop its subscribers from

   continuing to reproduce and/or distribute Plaintiffs’ Works, but did not.

          311.      For example, QuadraNet could have temporarily “null-routed” the IP addresses to

   disable the link to the infringing activity and stop further piracy of Plaintiffs’ Works. Indeed,

   QuadraNet advertises the ability to null route IP addresses.




                                                  57
                                               SRIPLAW
                          CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 59 of 95




          312.    In the past, QuadraNet has null-routed the IP addresses of its subscribers. Upon

   information and belief, QuadraNet null-routed the IP addresses of its subscriber AlphaRacks.




          313.    For example, QuadraNet could have temporarily suspended the subscriber’s

   account to stop further piracy of Plaintiffs’ Works.

          314.    For example, QuadraNet could have blocked or mandated that its VPN

   subscribers block certain ports such as ports that are used for BitTorrent.



                                                  58
                                               SRIPLAW
                        CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 60 of 95




          315.     Congress created a safe harbor that limits the liability of a service provider for

   copyright infringement “by reason of the storage at the direction of a user of material that resides

   on a system or network controlled or operated by or for the service provider,” if the service

   provider does not have the requisite knowledge, “responds expeditiously to remove, or disable

   access to, the material…” and has the appropriate designated agent for receiving notices. 17

   U.S.C. § 512(c)(1), (2).

          316.     LiquidVPN has set up their network so that at least two of its US servers are of

   QuadraNet at IP addresses 23.226.133.19 and 23.226.133.20.

          317.     LiquidVPN has set up a “tunnel” (decl. of Michan at ¶20) for distributing

   Plaintiffs’ Works from a first member of a swarm through QuadraNet’s servers to other members

   of the swarm.

          318.     LiquidVPN displays title art of Plaintiff Millennium Funding, Inc.’s movie

   Survivor on its website hosted on QuadraNet servers without authorization of Millennium

   Funding, Inc.

          319.     Until June 16, 2021, QuadraNet failed to designate and register an agent with the

   Copyright Office as provided by 17 U.S.C. § 512(c)(2).

          320.     QuadraNet’s conduct renders it ineligible for safe harbor immunity from

   copyright liability under the DMCA.

          321.     LiquidVPN and TorGuard do not have a policy of terminating repeat infringers.

          322.     LiquidVPN even promotes the fact that their LiquidVPN service is a “DMCA

   Free Zone” as a positive aspect that makes them stand out from competing VPN providers. See

   https://www.liquidvpn.com/best-vpn-for-torrenting/ [last accessed on Feb. 23, 2021] (screenshot

   below).


                                                   59
                                                SRIPLAW
                         CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 61 of 95




          323.    In a Frequently Asked Questions section of LiquidVPN’s website, in response to

   the question “Can I use BitTorrent and P2P?,” LiquidVPN says affirmatively “Yes” and points

   out they “…will never censor P2P or BitTorrent… .”




          324.    Plaintiffs’ counsel sent a letter to 1701 on Oct. 27, 2020 concerning massive

   piracy at an IP address controlled by LiquidVPN that was completely ignored. See Exhibit “7.”

          325.    LiquidVPN has failed to designate and register an agent with the Copyright Office

   as provided by 17 U.S.C. § 512(c)(2).

          326.    LiquidVPN and TorGuard interfere with standard technical measures used by

   copyright holders to identify or protect copyright works by purposefully deleted their end users’

   logged information. See 17 U.S.C. § 512(i)(1)(B).

          327.    LiquidVPN’s and TorGuard’s conduct renders them ineligible for safe harbor

   immunity from copyright liability under the DMCA.




                                                 60
                                              SRIPLAW
                        CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 62 of 95




    K. Quadranet Intentionally Misrepresents Material Information in the Whois Records of
                                            RIN.

          328.    QuadraNet allocates or reassigns IP addresses in Miami specifically and in the

   United States to its subscribers such as LiquidVPN and TorGuard.

          329.    Despite allocating or reassigning IP addresses to its subscribers, QuadraNet

   publishes ARIN Whois records falsely indicating QuadraNet as the proper abuse contact at these

   IP addresses rather than the contact of the subscriber in violation of its registration agreement

   with ARIN. See Decl. of Eric Smith at ¶¶10-14.

          330.    Despite allocating or reassigning these IP addresses to its subscribers, QuadraNet

   knowingly failed to update the ARIN Whois records to indicate its subscriber as the proper abuse

   contact at these IP addresses in violation of its registration agreement with ARIN.

          331.    For example, QuadraNet states in the ARIN Whois records concerning IP address

   104.223.123.98 (and the complete range 104.223.112.0 - 104.223.127.255) in Miami, Florida

   that abuse should be sent to its “Miami Network Operations” at email address:

   abuse@quadranet.com at 36 NE 2nd Street, Suite 520, Miami, Florida, 33132.




                                                  61
                                               SRIPLAW
                         CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 63 of 95




          332.    QuadraNet had allocated IP address 104.223.123.98 to its VPN subscriber

   Noisebridge from September 7, 2011 to January 8, 2019.

          333.    On June 6, 2018 when QuadraNet last changed the ARIN record, QuadraNet

   knowingly and intentionally published its name as the relevant contact rather than Noisebridge.

          334.    An end user used Noisebridge’s IP address 104.223.123.98 allocated from

   QuadraNet and servers leased from QuadraNet to conceal his operation of the piracy website

   YTS.GG.

          335.    In contradiction to QuadraNet’s statements in the ARIN records that Quadranet’s

   Miami Network Operations is the appropriate party to handle abuse, QuadraNet now disavows

   any responsibility for abusive activity at IP addresses it allocates to its VPN subscribers. For


                                                  62
                                               SRIPLAW
                        CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 64 of 95




   example, QuadraNet’s Chief Executive Officer Ilan Mishan now states that “When Quadranet

   Enterprises, LLC’s customers use our servers for a VPN service, Quadranet …has no access to

   the … internet traffic of the users...” Decl. of Ilan Mishan [Doc. #83-1] at ¶23.

           336.    QuadraNet’s Chief Executive Officer Ilan Mishan even denies that QuadraNet,

   Inc. has “any physical presence in Florida,” and further states “Quadranet, Inc. does not have a

   facility or any data servers in Florida.” Id. at ¶8.

           337.    QuadraNet’s failure to update the Whois ARIN records and/or publishing false

   Whois ARIN records for these IP addresses that it reassigned and/or reallocated to its subscribers

   and no longer has control rights over activity or any legal right or ability to control constitutes

   misrepresentations of material facts.

           338.    Plaintiffs’ agent relied on QuadraNet’s misrepresented information in the Whois

   ARIN records to determine the appropriate party to send the notices of infringements

   (“Notices”).

           339.    Plaintiffs’ agent had a right to rely on the Whois ARIN records to determine the

   appropriate party to send the Notices.

           340.    Relying on the Whois ARIN records is consistent with IT industry practices. See

   Decl. of Smith at ¶15.

           341.    Courts throughout the US have relied on the identification information of the

   Whois ARIN records when approving warrants and subpoenas.

           342.    Rightsholders such as Plaintiffs are third party beneficiaries to QuadraNet’s

   agreement with ARIN to update the Whois ARIN records when QuadraNet allocates or reassigns

   IP addresses to its subscribers such as TorGuard and LiquidVPN. Rightsholders rely on the

   Whois records to stop abuse.


                                                   63
                                                SRIPLAW
                         CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 65 of 95




          343.    QuadraNet intended for rightsholders such as Plaintiff to rely on the false

   information QuadraNet publishes in the Whois records of ARIN.

          344.    In reliance on QuadraNet’s misrepresented information in the ARIN Whois

   records, Plaintiffs’ agent sent notices of infringement to QuadraNet’s abuse contact.

          345.    QuadraNet failed to inform Plaintiffs’ agent that the IP addresses at issue had

   been allocated and/or reassigned to its subscriber.

          346.    Plaintiffs have suffered damages as a result of QuadraNet’s misrepresentation. If

   QuadraNet had published accurate information in the ARIN Whois records, Plaintiffs’ agent

   would have sent the Notices directly to QuadraNet’s subscribers so that the abusive activity

   could be stopped.

          347.    If QuadraNet published accurate information in the ARIN Whois records,

   Plaintiffs’ agent would have sent the Notices directly to QuadraNet’s subscribers and taken legal

   action against the subscriber director earlier.

          348.    Upon information and belief, QuadraNet’s subscribers such as LiquidVPN and

   TorGuard are motivated to become subscribers of QuadraNet since they know that QuadraNet

   will not make them publish their own contact information in the Whois records for the IP

   addresses allocated to them and QuadraNet benefits by receiving more VPN subscribers.

          349.    QuadraNet further benefits by publishing false records in the Whois records by

   maintaining control over valuable IPv4 addresses.

        L. Defendants 1701 and Muszynski Infringe Plaintiff 42’s Registered Trademark.

          350.    Notwithstanding Plaintiff 42’s established rights in the trademark Popcorn Time,

   Defendants 1701 and Muszynski adopt and use the confusingly similar and/or identical mark




                                                   64
                                                SRIPLAW
                         CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 66 of 95




   Popcorn Time in interstate commerce in connection with the distribution and/or streaming of

   unlicensed copyright protected content.

           351.     Defendants 1701 and Muszynski promote their VPN service under the brand

   name “Popcorn Time VPN” that includes the Popcorn Time mark as a spurious designation that

   is identical with, or substantially indistinguishable from Plaintiff 42’s registered Popcorn Time

   trademark.

           352.     42’s registered trademark is depicted below (see Exhibit “2” for a true copy of the

   registration):




           353.     Defendants 1701 and Muszynski use the Popcorn Time mark as it appears on their

   website:




   Affidavit of Joshua J. Lee at ¶20.




                                                   65
                                                SRIPLAW
                          CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 67 of 95




          354.    Any prior use of the mark Popcorn Time by Defendants 1701 and Muszynski is

   ineligible for senior rights because such use was for criminal activities and thus unlawful

   commerce.

                      M. Muszynski is Individually Liable for 1701’s Conduct.

          355.    Upon information and belief, Muszynski’s infringing conduct included, among

   other things, formulating and implementing the business policies, procedures, and practices that

   breach contractual obligations, infringe a registered trademark and the publicity rights of the

   prior owners, provide repeat infringers with continued internet service through LiquidVPN,

   without consequence. Because Muszynski directed 1701’s policies, Muszynski is personally

   liable for 1701’s failure to comply with its legal responsibilities and for the copyright and

   trademark infringements that resulted from those failures.

          356.    Muszynski has gone through great lengths to conceal his involvement in

   LiquidVPN because he is aware of his legal liability for copyright infringement.

          357.    Muszynski fraudulently uses the alias JAMIE CASTRO on the website to conceal

   his involvement.

          358.    Muszynski uses the same alias when registering with NAMECHEAP for website

   domains.

          359.    Muszynski knowingly and willingly continue to fraudulently hold the dissolved

   corporation LiquidVPN, Inc. out as the owner and operator of the LiquidVPN Service despite

   LiquidVPN, Inc. being dissolved in 2018.




                                                  66
                                               SRIPLAW
                         CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 68 of 95




   Affidavit of Joshua J. Lee at ¶18.

          360.    Muszynski knowingly and willingly continues to fraudulently promote Cox as one

   of the persons who “run the day to day operations of LiquidVPN” on the website knowing that

   Cox ceased all involvement with LiquidVPN in 2019. https://www.liquidvpn.com/about-

   liquidvpn/ [last accessed on April 19, 2021].




                   N. LiquidVPN breached a contract with David Cox and SMR.

          361.    LiquidVPN entered into a contract with Cox and SMR to purchase LiquidVPN.

          362.    The contract called for Cox and SMR to provide “…during the term of the six (6)

   months Earn-Out [after the purchase date]…seventy-seven (77) hours of personal assistance as

                                                 67
                                              SRIPLAW
                        CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 69 of 95




   required by the [LiquidVPN Defendants] to complete and finalize details of the technical aspects

   related to transferring, operating, and marketing the VPN service.”

           363.    Cox and SMR provided substantially more than the 77 hours required in the

   contract and were paid an Earn-Out amount of $65,000 in installments.

           364.    After Cox and SMR performed their obligations in the contract, LiquidVPN

   requested Cox and SMR to perform further infrastructure support services for which they were

   paid $18,000.

           365.    After Cox and SMR fully performed their obligations to the contracts and

   performed additional infrastructure support work, LiquidVPN proposed that Cox and SMR

   develop an infrastructure sufficient to permit LiquidVPN to provide services to Orchid VPN,

   implement new VPN protocols, automate networking task and perform technical support (“post

   earn-out work”) at his hourly rate. Cox and SMR agreed to this proposal.

           366.    LiquidVPN made payments of $5000 and $6365 to SMR via Muszynski’s

   American Express (“Amex”) card as a deposit towards costs and services for the post earn-out

   work.

           367.    SMR timely completed the post earn-out work and invoiced the LiquidVPN

   Defendants $55,790.

           368.    Muszynski immediately executed chargebacks on his Amex card to reverse the

   deposits and any other payments he made to Cox and SMR and ignored their demands for

   payment.

           369.    Cox and the Contract did not give LiquidVPN the right to use Cox’s name,

   likeliness, and or publicity rights to promote LiquidVPN after the purchase date.




                                                 68
                                              SRIPLAW
                         CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 70 of 95




          370.    Cox and the Contract did not give LiquidVPN the right to use the name of the

   dissolved corporation LiquidVPN, Inc., likeliness, and or publicity rights to promote LiquidVPN

   after the purchase date.

          371.    Cox and SMR assigned all claims they have against the LiquidVPN to Plaintiffs

   MILLENNIUM FUNDING, INC. and VOLTAGE HOLDINGS, LLC to resolve claims in an

   action in the Eastern District of Michigan.

                                FIRST CLAIM FOR RELIEF
    (Direct Copyright Infringement against Defendants 1701, AUH2O, TorGuard, Muszynski
                                      and DOES 1-100)

          372.    Copyright Plaintiffs re-allege and incorporate by reference the allegations

   contained in the unnumbered first paragraph, paragraphs 17-55, 126-129, 135-186, 257 and 326.

          373.    Copyright Plaintiffs are the copyright owners of the Works which each contains

   an original work of authorship.

          374.    QuadraNet’s subscribers (Defendants 1701, AUH2O and Muszynski

   (“LiquidVPN’”), TorGuard and Defendants DOES 1-100) actively promote their VPN service

   for piracy and encourage their customers (“end users”) to use their VPN service for piracy.

          375.    Defendants LiquidVPN, TorGuard and DOES 1-100 transmit, route, or provide

   connections for transmitting copies of Plaintiffs’ Works through a network under their control

   including servers provided by QuadraNet.

          376.    Defendants LiquidVPN, TorGuard and DOES 1-100 distributed and made copies

   of copyright protected Works to others on said network when transmitting, routing, or providing

   connections for transmitting copies of Plaintiffs’ Works through said network.

          377.    Defendants LiquidVPN, TorGuard and DOES 1-100 encourage their end users to

   use the network to distribute and reproduce copies of Plaintiffs’ Works.


                                                    69
                                                 SRIPLAW
                        CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 71 of 95




          378.    Defendants LiquidVPN, TorGuard and DOES 1-100 distributed and reproduced

   the constituent elements of Plaintiffs’ copyright protected Works via networks under their

   control without authorization in violation of the Copyright Plaintiffs’ exclusive right to

   reproduce and distribute the Works in copies, in violation of 17 U.S.C. §§ 106(1), 106(3) and

   501.

          379.    Defendants LiquidVPN, TorGuard and DOES 1-100 interfere with standard

   technical measures used by copyright holders to identify or protect copyright works by

   purposefully deleting their end users’ log information. See 17 U.S.C. § 512(i)(1)(B).

          380.    Defendants LiquidVPN, TorGuard and DOES 1-100’s infringements were

   committed “willfully” within the meaning of 17 U.S.C. § 504(c)(2).

          381.    Copyright Plaintiffs have suffered damages that were proximately caused by the

   Defendants LiquidVPN, TorGuard and DOES 1-100 ’s copyright infringement including, but not

   limited to lost sales, price erosion, and a diminution of the value of its copyright.

          382.    1701 and AUH2O are merely the alter egos for Muszynski, and thus liable for the

   acts of Muszynski and each other.

                               SECOND CLAIM FOR RELIEF
      (Contributory Copyright Infringement by Intentional Inducement against Defendants
                          1701, AUH2O, Muszynski and TorGuard)

          383.    Copyright Plaintiffs re-allege and incorporate by reference the allegations

   contained in unnumbered first paragraph, paragraphs 17-55, 126-129 and 224-269.

          384.    Defendants 1701, AUH2O and Muszynski (“LiquidVPN”) and TorGuard

   intentionally induced the infringement of Copyright Plaintiffs’ exclusive rights under the

   Copyright Act, including infringement of Plaintiffs’ exclusive right to reproduce, publicly

   perform and distribute copies of the Copyrighted Works.


                                                   70
                                                SRIPLAW
                         CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 72 of 95




           385.    As instructed and encouraged by LiquidVPN, LiquidVPN’s end users install and

   use the piracy application Popcorn Time on their devices while assigned IP addresses by

   LiquidVPN’s so-called “Popcorn Time VPN” to conceal their identities.

           386.    LiquidVPN’s end users use Popcorn Time to connect to sources that publicly

   perform and/or distribute copies of Copyright Plaintiffs’ Copyrighted Works while they use their

   so-called “Popcorn Time VPN.”

           387.    LiquidVPN induces direct infringement of Copyright Plaintiffs’ Works by

   encouraging their end users to use movie piracy applications such as Popcorn Time that

   facilitate, enable, and create direct links between their customers and infringing sources, and by

   actively inducing, encouraging and promoting the LiquidVPN service as “Popcorn Time VPN”

   and a means to “safely” use movie piracy applications for blatant copyright infringement by

   assuring customers that their identification information will be concealed by LiquidVPN.

           388.    As instructed and encouraged by TorGuard, TorGuard’s end users install and use

   the BitTorrent Client applications on their devices while assigned IP addresses by TorGuard to

   conceal their identities.

           389.    TorGuard’s end users use BitTorrent Client apps such as uTorrent to connect to

   sources that distribute copies of Copyright Plaintiffs’ Copyrighted Works while they use

   TorGuard to conceal their true location and identity.

           390.    TorGuard induces direct infringement of Copyright Plaintiffs’ Works by

   encouraging their end users to use BitTorrent Client applications and visit websites such as Pirate

   Bay that facilitate, enable, and create direct links between their customers and infringing

   sources, and by actively inducing, encouraging and promoting TorGuard as a means to use




                                                 71
                                              SRIPLAW
                         CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 73 of 95




   BitTorrent Client applications for blatant copyright infringement by assuring customers that their

   identification information will be concealed by TorGuard.

          391.     LiquidVPN and TorGuard’s intentional inducement of the infringement of

   Copyright Plaintiffs’ rights in their Copyrighted Works constitutes a separate and distinct act of

   infringement.

          392.     1701 and AUH2O are merely the alter egos for Muszynski, and thus liable for the

   acts of Muszynski and each other.

                               THIRD CLAIM FOR RELIEF
      (Contributory Copyright Infringement based upon Material Contribution against all
                                        Defendants)

          393.     Copyright Plaintiffs re-allege and incorporate by reference the allegations

   contained in unnumbered first paragraph, paragraphs 17-55, 61-69, 201-223 and 258-349.

          394.     Through its conduct, Defendants 1701, AUH2O and Muszynski (“LiquidVPN”)

   and TorGuard knowingly and intentionally induced, enticed, persuaded, and caused their end

   users to infringe Copyright Plaintiffs’ Copyrighted Works and continue to do so in violation of

   Plaintiffs’ copyrights.

          395.     Through its activities, LiquidVPN and TorGuard knowingly and intentionally

   takes steps that are substantially certain to result in direct infringement of Plaintiffs’ Copyrighted

   Works, and that have resulted in such direct infringement in violation of Plaintiffs’ copyrights.

          396.     Despite LiquidVPN’s and TorGuard’s knowledge that their end users are using

   their services to engage in widescale copyright infringements, LiquidVPN and TorGuard have

   failed to take reasonable steps to minimize the infringing capabilities of their services.

          397.     Not only has LiquidVPN failed to take reasonable steps to minimize the

   infringing capabilities of its service, LiquidVPN actively promotes the LiquidVPN service as


                                                   72
                                                SRIPLAW
                         CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 74 of 95




   “Popcorn Time VPN” and a means to safely infringe Copyright protected Works, including

   Copyright Plaintiffs’ and explicitly the Work Survivor of Millennium.

           398.    Not only has TorGuard failed to take reasonable steps to minimize the infringing

   capabilities of its service, TorGuard actively promotes its proxy service that can be installed

   directly in BitTorrent client applications to infringe Copyright protected Works.

           399.    LiquidVPN, TorGuard and DOES 1-100 are liable as contributory copyright

   infringers for the infringing acts of their end users. LiquidVPN, TorGuard and DOES 1-100

   have actual and constructive knowledge of the infringing activity of their end users. LiquidVPN,

   TorGuard and DOES 1-100 knowingly caused and otherwise materially contributed to these

   unauthorized reproductions and distributions of Copyright Plaintiffs’ Works.

           400.    Through its activities, QuadraNet knowingly and intentionally take steps that are

   substantially certain to result in direct infringement of Copyright Plaintiffs’ Copyrighted Works,

   and that have resulted in such direct infringement in violation of Plaintiffs’ copyrights.

           401.    Despite QuadraNet’s knowledge that its subscribers such as LiquidVPN,

   TorGuard and DOES 1-100 were using its service to engage in widescale copyright

   infringements, QuadraNet has failed to take reasonable steps to minimize the infringing

   capabilities of its service.

           402.    QuadraNet is liable as contributory copyright infringers for the infringing acts of

   its subscribers such as LiquidVPN, TorGuard and DOES 1-100. QuadraNet has actual and

   constructive knowledge of the infringing activity of its subscribers. QuadraNet knowingly

   caused and otherwise materially contributed to these unauthorized reproductions and

   distributions of Copyright Plaintiffs’ Works.




                                                  73
                                               SRIPLAW
                          CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 75 of 95




          403.    The Defendants’ infringements were committed “willfully” within the meaning of

   17 U.S.C. § 504(c)(2).

          404.    By engaging in the contributory infringement alleged in this Second Amended

   Complaint, the Defendants deprived not only the producers of the Work from income that could

   have been derived when the respective film was shown in public theaters and offered for sale or

   rental, but also all persons involved in the production and marketing of this film, numerous

   owners of local theaters and retail outlets and their employees, and, ultimately, the local

   economy. The Defendants’ misconduct therefore offends public policy.

          405.    1701 and AUH2O are merely the alter egos for Muszynski, and thus liable for the

   acts of Muszynski and each other.

                              FOURTH CLAIM FOR RELIEF
     (Vicarious Infringement against LiquidVPN, TorGuard, DOES 1-100 and QuadraNet)

          406.    Copyright Plaintiffs re-allege and incorporate by reference the allegations

   contained in unnumbered first paragraph, paragraphs 17-55, 61-69, 201-223 and 258-349.

          407.    Defendants 1701, AUH2O and Muszynski (“LiquidVPN”), TorGuard and

   Quadranet are vicariously liable for the infringing acts of their customers (“end users”).

          408.    LiquidVPN and TorGuard could take simple measures such as null-routing IP

   addresses to stop unauthorized distribution of Plaintiffs’ Works over servers controlled by them

   that they lease from QuadraNet but purposefully refuse to do so.

          409.    LiquidVPN and TorGuard could take simple measures such as logging their end

   users’ access to servers controlled by them that they lease from QuadraNet to identify end users

   engaged in unauthorized distribution of Plaintiffs’ Works and stop said end users from engaging

   in infringement but purposefully refuse to do so.



                                                  74
                                               SRIPLAW
                        CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 76 of 95




          410.    LiquidVPN has the right and ability to supervise and control the infringing

   activities that occur through the use of their service, and at all relevant times has derived a direct

   financial benefit from the infringement of Plaintiffs’ copyrights.

          411.    LiquidVPN has refused to take any meaningful action to prevent the widespread

   infringement by its subscribers. Indeed, the ability of end users to use LiquidVPN’s so-called

   “Popcorn Time VPN” to access Popcorn Time to infringe Copyright Plaintiffs’ Works while

   concealing their activities acts as a powerful draw for users of the LiquidVPN Service, who use

   that service exactly as encouraged by the LiquidVPN Defendants to download, distribute, and

   stream copies of Plaintiffs’ Works.

          412.    LiquidVPN is therefore vicariously liable for the unauthorized reproduction,

   distribution, and public performance of Plaintiffs’ Works.

          413.    1701 and AUH2O are merely the alter egos for Muszynski, and thus liable for the

   acts of Muszynski and each other.

          414.    TorGuard has the right and ability to supervise and control the infringing

   activities that occur through the use of their service, and at all relevant times has derived a direct

   financial benefit from the infringement of Plaintiffs’ copyrights.

          415.    TorGuard controls the IP addresses used by its end users.

          416.    TorGuard intentionally deletes log records of IP addresses used by its end users.

          417.    TorGuard has refused to take any meaningful action to prevent the widespread

   infringement by its end users. Indeed, the ability of end users to use TorGuard’s so-called

   “Torrent VPN” to access piracy websites such as Pirate Bay and use BitTorrent client

   applications to infringe Copyright Plaintiffs’ Works while concealing their activities acts as a




                                                   75
                                                SRIPLAW
                         CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 77 of 95




   powerful draw for users of TorGuard, who use that service exactly as encouraged by TorGuard

   to download, distribute, and stream copies of Plaintiffs’ Works.

          418.    TorGuard is therefore vicariously liable for the unauthorized reproduction,

   distribution, and public performance of Plaintiffs’ Works.

          419.    QuadraNet’s subscribers such as LiquidVPN, TorGuard and DOES 1-100 use

   QuadraNet’s service overwhelmingly for the purpose of piracy and explicitly promote their VPN

   services for the purpose of piracy.

          420.    QuadraNet is vicariously liable for the infringing acts of its subscribers’

   infringements including but not limited to LiquidVPN, TorGuard and DOES 1-100’s direct

   infringements of the Copyright Plaintiffs’ exclusive right to distribute and reproduce copies of

   their Works.

          421.    QuadraNet has the right and ability to supervise and control the infringing

   activities that occur through the use of its service, and at all relevant times has derived a direct

   financial benefit from the infringement of Plaintiffs’ copyrights.

          422.    QuadraNet controls the IP addresses used by its subscribers, the Internet access

   for its subscribers and even the electricity to the servers used by its subscribers.

          423.    QuadraNet has refused to take any meaningful action to prevent the widespread

   infringement by its subscribers including but not limited to LiquidVPN, TorGuard and DOES 1-

   100 despite having actual knowledge. Indeed, the ability of subscribers such as LiquidVPN,

   TorGuard and DOES 1-100 to use QuadraNet’s service to host and operate their so-called

   “Popcorn Time VPN” to distribute copies of Plaintiffs’ Works while concealing their end users’

   identities acts as a powerful draw for users of QuadraNet’s service.




                                                   76
                                                SRIPLAW
                         CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 78 of 95




          424.    QuadraNet’s subscribers are also motivated to become subscribers of QuadraNet

   due to their knowledge that they can pirate Plaintiffs’ Works without any consequence because

   of QuadraNet’s policy of failing to take meaningful action in response to notices of infringement.

          425.    QuadraNet’s subscribers are also motivated to become subscribers of QuadraNet

   due to their knowledge of QuadraNet’s policy of failing to update the ARIN Whois records so

   that copyright owners could not send notices of infringements to them and thereby pirate

   Plaintiffs’ Works without any consequence.

          426.    QuadraNet could take simple measures such as null-routing IP addresses to stop

   unauthorized distribution of Plaintiffs’ Works over servers QuadraNet leases to its subscribers

   but purposefully refuse to do so.

          427.    QuadraNet directly benefits from its subscribers’ piracy of Plaintiffs’ Works. As

   the subscribers attract more end users that wish to use the VPN service to pirate Plaintiffs’

   Works, QuadraNet’s subscribers purchase more server space, IP addresses, and/or colocations

   services.

          428.    QuadraNet is therefore vicariously liable for the unauthorized reproduction,

   distribution, and public performance of Plaintiffs’ Works.

                                  FIFTH CLAIM FOR RELIEF
    (Secondary Liability for Digital Millennium Copyright Act Violations against LiquidVPN)

          429.    Copyright Plaintiffs re-allege and incorporate by reference the allegations

   contained in unnumbered first paragraph and paragraphs 187-223.

          430.     Defendants 1701, AUH2O and Muszynski (“LiquidVPN”)’s end users knowingly

   and with the intent to induce, enable, facilitate, or conceal infringement of the Plaintiffs’

   copyright protected Works, distributed copyright management information (“CMI”) that falsely

   included the wording “FGT” in violation of 17 U.S.C. § 1202(a)(2).

                                                   77
                                                SRIPLAW
                         CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 79 of 95




          431.    The end users knowingly and with the intent to induce, enable, facilitate, or

   conceal infringement of the copyright protected Work I Feel Pretty distributed CMI that falsely

   included the wording “YTS” or in violation of 17 U.S.C. § 1202(a)(2).

          432.    The end users knowingly and with the intent to induce, enable, facilitate, or

   conceal infringement of the copyright protected Works Hunter Killer and Shock and Awe

   distributed CMI that falsely included the wording “FGT” in violation of 17 U.S.C. § 1202(a)(2).

          433.    The end users, without the authority of Plaintiffs or the law, distributed removed

   or altered CMI knowing that the CMI had been removed or altered to include wording such as

   “RARBG,” “YTS” or “FGT” without the authority of the Plaintiffs and knowing, or having

   reasonable grounds to know, that it will induce, enable, facilitate, or conceal infringement of

   Plaintiffs’ Copyright protected Works in violation of 17 U.S.C. § 1202(b)(2).

          434.    The end users, without the authority of Plaintiffs or the law, distributed Plaintiffs’

   Copyright protected Works knowing that the CMI had been removed or altered to include

   wording such as “RARBG,” “YTS” or “FGT,” and knowing, or having reasonable grounds to

   know, that it will induce, enable, facilitate, or conceal infringement of the copyright protected

   Works in violation of 17 U.S.C. § 1202(b)(3).

          435.    Particularly, the end users knew that the CMI in the file names of the pieces of the

   Work had been altered to include wording such as “RARBG,” “YTS” or “FGT.”

          436.    Particularly, the end users distributed the file names that included CMI that had

   been altered to include the wording “YTS” or “FGT.”

          437.    The end users knew that the wording “YTS” or “FGT” originated from notorious

   movie piracy website.




                                                  78
                                               SRIPLAW
                        CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 80 of 95




          438.    The end users’ acts constitute violations under the Digital Millennium Copyright

   Act (“DMCA violation”), 17 U.S.C. § 1202.

          439.    Through their conduct, LiquidVPN knowingly and intentionally induced, enticed,

   persuaded, and caused the end users to constitute DMCA violations.

          440.    Through its activities, LiquidVPN knowingly and intentionally take or took steps

   that are substantially certain to result in their end users committing DMCA violations, and that

   have resulted in DMCA violations.

          441.    LiquidVPN encourages its end users to access torrent files for copying copyright

   protected Works from notorious movie piracy websites such as The Pirate Bay.

          442.    Despite LiquidVPN’s knowledge that the end users use the LiquidVPN Service to

   commit DMCA violations, LiquidVPN has failed to take reasonable steps to minimize the

   capabilities of its service to facilitate DMCA violation.

          443.    LiquidVPN is secondarily liable for the DMCA violations of its end users.

   LiquidVPN has actual and constructive knowledge of its end users’ DMCA violations.

   LiquidVPN knowingly caused and otherwise materially contributed to these DMCA violations.

          444.    LiquidVPN is vicariously liable for the DMCA violations of the end users.

   LiquidVPN has the right and ability to supervise and control the DMCA violations that occur

   through the use of its service, and at all relevant times has derived a direct financial benefit from

   the DMCA violations complained of herein. LiquidVPN has refused to take any meaningful

   action to prevent the widespread DMCA violations by the end users. Indeed, the ability of end

   users to access torrent websites such as the Pirate Bay that LiquidVPN itself promotes and obtain

   file copies of the Works with altered CMI and distribute said copies while concealing their

   activities acts as a powerful draw for users of the LiquidVPN Service who use that service


                                                  79
                                               SRIPLAW
                         CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 81 of 95




   exactly as encouraged by LiquidVPN to commit DMCA violations. LiquidVPN is therefore

   vicariously liable for the DMCA violations.

           445.   Copyright Plaintiffs are entitled to an injunction to prevent LiquidVPN from

   engaging in and/or contributing to further violations of 17 U.S.C. § 1202.

           446.   Copyright Plaintiffs are entitled to recover from LiquidVPN the actual damages

   suffered by Plaintiffs and any profits LiquidVPN has obtained as a result of its wrongful acts that

   are not taken into account in computing the actual damages. Plaintiffs are currently unable to

   ascertain the full extent of the profits LiquidVPN has realized by their violations of 17 U.S.C. §

   1202.

           447.   Copyright Plaintiffs are entitled to elect to recover from LiquidVPN statutory

   damages for their violations of 17 U.S.C. § 1202.

           448.    Copyright Plaintiffs are further entitled to costs and reasonable attorneys’ fees.

           449.   1701, and AUH2O are merely the alter egos for Muszynski, and thus liable for the

   acts of Muszynski and each other.

                                     SIXTH CLAIM FOR RELIEF
                                    (Negligence against QuadraNet)

           450.   Copyright Plaintiffs re-allege and incorporate by reference the allegations

   contained in unnumbered first paragraph, paragraphs 17-55, 61-69 and 328-349.

           451.   QuadraNet states in the Whois records of ARIN that it is the proper abuse contact

   for certain IP addresses.

           452.   QuadraNet’s statement that it is the proper abuse contact for said certain IP

   addresses is false because QuadraNet has allocated or reassigned said IP addresses to subscribers

   that have their own end users.



                                                  80
                                               SRIPLAW
                         CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 82 of 95




          453.    QuadraNet knew that its statement in the Whois records that it is the proper abuse

   contact for said certain IP addresses was false when it updated the Whois records.

          454.    QuadraNet knows that its statement in the Whois records of ARIN that it is the

   proper abuse contact for said certain IP addresses is false, but it purposefully fails to update the

   Whois records.

          455.    QuadraNet fails to exercise reasonable care or competence in publishing and

   maintaining the information in the Whois records. Indeed, QuadraNet is obligated per its

   registration agreement with ARIN to update the Whois records when it assigns or reallocates IP

   addresses to its subscribers.

          456.    Plaintiffs relied on QuadraNet’s misrepresentations when determining the proper

   abuse contact for sending notices of infringement at the certain IP addresses.

          457.    Plaintiffs had a right to rely on QuadraNet’s misrepresentations in the Whois

   records.

          458.    QuadraNet knew that rightsowners including Plaintiffs were relying on

   QuadraNet’s misrepresentations when determining the proper abuse contact for sending notices

   of infringement at the certain IP addresses.

          459.    Rights owners such as Plaintiffs are third party beneficiaries of QuadraNet’s

   agreement with ARIN to properly update the Whois records so that they can promptly contact

   the responsible party to stop abuse.

          460.    QuadraNet had a duty to rightsowners including Plaintiffs to publish accurate

   information in the Whois records.




                                                     81
                                                  SRIPLAW
                         CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 83 of 95




             461.   Plaintiffs have suffered damages based upon QuadraNet’s misrepresentations.

   Plaintiffs’ agents have been unable to promptly send notices to the appropriate party that could

   and would have taken actions to stop further infringements of their Works.

             462.   The acts and misrepresentations of QuadraNet constitute negligent

   misrepresentation. Such conduct was the cause of Plaintiffs’ damages, and Plaintiffs have

   incurred damage as a result of QuadraNet’s misrepresentations.

                                   SEVENTH CLAIM FOR RELIEF
                                     (Fraud against QuadraNet)

             463.   Copyright Plaintiffs re-allege and incorporate by reference the allegations

   contained in unnumbered first paragraph, paragraphs 17-55 and 328-349 and the sixth claim for

   relief.

             464.   Defendant QuadraNet falsely states in the Whois records that it is the proper

   abuse contact for said certain IP addresses. In contradiction to this statement, QuadraNet’s Chief

   Executive Officer Ilan Mishan now states to the effect that there is nothing QuadraNet can do

   about the activity at these IP addresses. “QuadraNet…has no access to…the internet traffic…”

   Declaration of Ilan Mishan at ¶23.

             465.   Defendant QuadraNet falsely stated in the Whois records on at least June 6, 2018

   that QuadraNet, Inc. is the proper abuse contact for certain IP addresses in Miami, Florida where

   Plaintiffs’ Works were pirated. In contradiction to this statement, QuadraNet’s Chief Executive

   Officer Ilan Mishan now states that “Quadranet, Inc….does not have any physical presence in

   Florida. Furthermore, Quadranet, Inc. does not have…any data servers in Florida.” Id. at ¶8.

             466.   Plaintiffs had a right to rely on QuadraNet’s misrepresentations in the Whois

   records. Indeed, QuadraNet is obligated per its registration agreement with ARIN to update the

   Whois records.

                                                   82
                                                SRIPLAW
                          CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 84 of 95




           467.    QuadraNet benefits by its false statements in the Whois records. For example,

   VPN subscribers such as LiquidVPN seek to become QuadraNet’s subscribers because they

   know the fact that QuadraNet allocated the IP addresses to them will not be publicly displayed in

   Whois records.

           468.    QuadraNet benefits by its false statements in the Whois records by maintaining

   control of valuable IPv4 addresses allocated to it from ARIN.

           469.    Plaintiffs have suffered damages based upon QuadraNet’s misrepresentations.

   Plaintiffs’ agents have been unable to send notices to the appropriate party that could have and

   would have taken actions to stop further infringements of their Works.

           470.    The acts and misrepresentations of QuadraNet constitute fraud and fraudulent

   misrepresentation. Such conduct was the cause of Plaintiffs’ damages, and Plaintiffs have

   incurred damage as a result of QuadraNet’s fraudulent acts and representations.

                                  EIGHTH CLAIM FOR RELIEF
                               (Equitable Estoppel against QuadraNet)

           471.    Copyright Plaintiffs re-allege and incorporate by reference the allegations

   contained in the unnumbered first paragraph, paragraphs 17-55, 63-69 and 328-349.

           472.    QuadraNet, Inc. states in the Whois records of ARIN that it is the proper abuse

   contact for certain IP addresses located in Miami, Florida.

           473.    QuadraNet, Inc. now asserts that it does not operate a facility in Miami for

   providing a data center, dedicated servers and colocation services. This later assertion is contrary

   to QuadraNet, Inc’s earlier assertion in Whois records that certain IP addresses in Miami, Florida

   belong to it.




                                                  83
                                               SRIPLAW
                         CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 85 of 95




           474.    QuadraNet, Inc. now asserts that it does not have any physical presence in Miami,

   Florida. This later assertion is contrary to QuadraNet, Inc’s earlier assertion in Whois records

   that certain IP addresses in Miami, Florida belong to it.

           475.    QuadraNet, Inc. and QuadraNet, Enterprises, LLC state in the Whois records of

   ARIN that they are the proper abuse contact for certain IP addresses in the United States.

           476.    QuadraNet, Inc. and QuadraNet, Enterprises, LLC now assert that they have no

   access to the internet traffic at these IP addresses. This later assertion is contrary to their earlier

   assertion in Whois records that they are the proper contact for stopping abuse at certain IP

   addresses.

           477.    QuadraNet, Inc.’s and QuadraNet, Enterprises, LLC’s statements in the Whois

   records of ARIN are material.

           478.    Plaintiffs relied on QuadraNet, Inc.’s and QuadraNet, Enterprises, LLC’s

   representations in the Whois records to their detriment.

           479.    Plaintiffs relied on QuadraNet, Inc.’s and QuadraNet, Enterprises, LLC’s

   representations in the Whois records when determining the proper abuse contact for sending

   notices of infringement at the certain IP addresses.

           480.    Plaintiffs relied on QuadraNet, Inc.’s and QuadraNet, Enterprises, LLC’s

   representations in the Whois records when determining whether personal jurisdiction in this

   district is appropriate.

           481.    QuadraNet, Inc. and QuadraNet, Enterprises, LLC knew that rightsowners

   including Plaintiffs were relying on their representations when determining the proper abuse

   contact for sending notices of infringement at the certain IP addresses.




                                                    84
                                                 SRIPLAW
                          CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 86 of 95




          482.    Because Plaintiffs have relied on QuadraNet, Inc.’s and QuadraNet, Enterprises,

   LLC’s representations to their detriment, QuadraNet, Inc.’s and QuadraNet, Enterprises should

   be estopped from contesting personal jurisdiction and venue in the Southern District of Florida.

          483.    Because Plaintiffs have relied on QuadraNet, Inc.’s and QuadraNet, Enterprises,

   LLC’s representations to their detriment, QuadraNet, Inc.’s and QuadraNet, Enterprises should

   be estopped from asserting they did not have control over the activity occurring at IP addresses

   for which they published themselves as the proper abuse contact in the Whois records.

                              NINTH CLAIM FOR RELIEF
          (Trademark Infringement against Defendants 1701, AUH2O and Muszynski)

          484.    Plaintiff 42 re-alleges and incorporates by reference the allegations contained in

   the unnumbered introductory paragraph, paragraphs 56-57, 226-239 and 350-360.

          485.    Defendants 1701, AUH2O and Muszynski (“LiquidVPN”) have infringed 42’s

   trademark in violation of Section 32(1) of the Lanham Act, 15 U.S.C. § 1114(1).

          486.    Plaintiff 42 has distributed and streamed licensed content in United States

   commerce under the Popcorn Time trademark since at least November 29, 2019. Plaintiff 42 has

   used the Popcorn Time trademark continuously in United States commerce since that time.

          487.    Without Plaintiff 42’s consent, LiquidVPN has used and continue to use the

   infringing Popcorn Time mark in connection with the sale, offering for sale, distribution and

   advertising of goods and/or services at least in the United States.

          488.    LiquidVPN’s actions are likely to mislead the public into concluding that their

   goods and or services originate with or are authorized by Plaintiff 42, which will damage both

   Plaintiff 42 and the public. Plaintiff 42 has no control over the quality of goods and services sold

   by LiquidVPN and because of the source confusion caused by LiquidVPN, Plaintiff 42 has lost

   control over its valuable goodwill.

                                                  85
                                               SRIPLAW
                        CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 87 of 95




           489.    Upon information and belief, LiquidVPN has advertised and offered their services

   for sale using the Popcorn Time mark with the intention of misleading, deceiving or confusing

   consumers as to the origin and of trading on Plaintiff 42’s reputation and goodwill.

   LiquidVPN’s use of the Popcorn Time mark constitutes willful, deliberate and intentional

   trademark infringement.

           490.    As a direct and proximate result of LiquidVPN’s trademark infringement,

   Plaintiff 42 has suffered and will continue to suffer irreparable loss of income, profits and

   goodwill and LiquidVPN has and will continue to unfairly acquire income, profits and goodwill.

           491.    LiquidVPN’s acts of infringement will cause further irreparable injury to Plaintiff

   42 if LiquidVPN is not restrained by this Court from further violation of Plaintiff 42’s rights.

   Plaintiff 42 has no adequate remedy at law.

           492.    LiquidVPN’s acts of infringement associate 42’s trademark Popcorn Time with

   rampant illegal movie piracy and thus hinder 42’s ability to establish legitimate business

   relationships with other content creators.

           493.    Defendants 1701and AUH2O are merely the alter egos for Muszynski, and thus

   liable for the acts of Muszynski and each other.

                               TENTH CLAIM FOR RELIEF
         (Federal Unfair Competition against Defendants 1701, AUH2O and Muszynski)

           494.    Plaintiff 42 re-alleges and incorporate by reference the allegations contained in

   each of the unnumbered first paragraph, paragraphs 56-57, 226-239 and 350-360 and in the ninth

   claim for relief.

           495.    LiquidVPN engages in unfair competition in violation of Section 43(a) of the

   Lanham Act, 15 U.S.C. § 1125(a).



                                                   86
                                                SRIPLAW
                         CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 88 of 95




          496.    LiquidVPN’s unauthorized marketing and sale of its products in interstate

   commerce using 42’s Popcorn Time trademark constitutes a use of a false designation of origin

   or false representation that wrongfully and falsely designates LiquidVPN’s products and/or

   services as originating from or connected with Plaintiff 42, and constitutes the use of false

   descriptions or representations in interstate commerce. The actions of LiquidVPN as alleged

   herein constitute intentional, willful, knowing and deliberate unfair competition.

          497.    LiquidVPN’s actions constitute federal unfair competition and violate 15 U.S.C.

   § 1125(a).

          498.    As a direct and proximate result of LiquidVPN’s unfair competition, Plaintiff 42

   has suffered and will continue to suffer irreparable loss of income, profits and goodwill and

   LiquidVPN have and will continue to unfairly acquire income, profits and goodwill.

          499.    LiquidVPN’s acts of unfair competition will cause further irreparable injury to

   Plaintiff 42 if they are not restrained by this Court from further violation of Plaintiff 42’s rights.

   Plaintiff 42 has no adequate remedy at law.

          500.    1701 and AUH2O are merely the alter egos for Muszynski, and thus liable for the

   acts of Muszynski and each other.

                                ELEVENTH CLAIM FOR RELIEF
                     (Breach of Contract against 1701, AUH2O and Muszynski)

          501.    Plaintiffs MILLENNIUM FUNDING, INC. (“Millennium”) and VOLTAGE

   HOLDINGS, LLC (“Voltage”) re-allege and incorporate by reference the allegations contained

   in paragraphs 361-371.

          502.    Defendants 1701, AUH2O, and Muszynski (“LiquidVPN”), Cox and SMR

   Hosting entered into an agreement for SMR Hosting to perform post earn-out Work for

   LiquidVPN in exchange for a payment at Cox’s hourly rate. See Decl. of Cox, Exhibit “B.”

                                                   87
                                                SRIPLAW
                         CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 89 of 95




          503.     The Agreement is a valid, binding and enforceable contract.

          504.     Cox and SM relied upon this contract to their detriment.

          505.     LiquidVPN breached the Agreement by failing to pay SMR the total of

   $46,540.00 excluding interest.

          506.     LiquidVPN’s obligation to make the agreed upon payment was not excused or

   relieved.

          507.     LiquidVPN’s breaches of the agreement were substantial failures to perform that

   are material.

          508.     SMR and Cox have been damaged as result of LiquidVPN’s breach of contract in

   an amount to be proven at trial and is entitled to injunctive relief to prevent any further breaches

   and damages.

          509.     SMR and Cox are also entitled to attorneys’ fees arising from LiquidVPN’s

   breach of contract.

          510.     SMR and Cox’s claims against LiquidVPN were assigned to Plaintiffs

   Millennium and Voltage per the stipulation in the action 4:21-cv-10490 in the Eastern District of

   Michigan.

          511.     1701 and AUH2O are merely the alter egos for Muszynski, and thus liable for the

   acts of Muszynski and each other.

                                TWELFTH CLAIM FOR RELIEF
                     (Unjust enrichment against 1701, AUH2O and Muszynski)

          512.     Plaintiffs Millennium and Voltage re-allege and incorporate by reference the

   allegations contained in paragraphs 361-371and the eleventh claim for relief.

          513.     Cox and SMR Hosting conferred a benefit on LiquidVPN.

          514.     LiquidVPN requested the benefit.

                                                  88
                                               SRIPLAW
                         CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 90 of 95




          515.    LiquidVPN did not pay or otherwise offer compensation to Cox and SMR

   Hosting for the benefits Defendant received.

          516.    SMR and Cox have been damaged as result of LiquidVPN’s unjust enrichment in

   an amount to be proven at trial and is entitled to injunctive relief to prevent any further breaches

   and damages.

          517.    SMR and Cox’s claims against LiquidVPN were assigned to Plaintiffs

   Millennium and Voltage per the stipulation (Doc. #10) in the action MILLENNIUM FUNDING,

   INC., et al. v. SMR HOSTING LLC, et al., 4:21-cv-10490 in the Eastern District of Michigan.

          518.    1701 and AUH2O are merely the alter egos for Muszynski, and thus liable for the

   acts of Muszynski and each other.

                           THIRTEENTH CLAIM FOR RELIEF
      (Breach of David Cox’s Statutory and Common Law Right of Publicity against 1701,
                                   AUH2O and Muszynski)

          519.    Plaintiffs Millennium and Voltage re-allege and incorporate by reference the

   allegations contained in paragraphs 361-371 and the eleventh claim for relief.

          520.    Defendants 1701, AUH2O and Muszynski (“LiquidVPN”) publish, print, display

   or otherwise publicly use for purposes of trade or for any commercial or advertising purpose the

   name and/or other likeness of David Cox on the website liquidvpn.com

          521.    Cox did not give LiquidVPN express written or oral consent to use his name on

   the website liquidvpn.com.

          522.    Cox has suffered damages as a result of said use of his name and/or other likeness

   without his permission by LiquidVPN in an amount to be proven at trial and is entitled to

   injunctive relief to prevent any further use of his name and/or other likeness without his

   permission.


                                                  89
                                               SRIPLAW
                         CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 91 of 95




           523.    Cox is also entitled to attorneys’ fees arising from LiquidVPN’s breach of his

   right of publicity.

           524.    Cox’s claims against LiquidVPN were assigned to Plaintiffs Millennium and

   Voltage per the stipulation in the action 4:21-cv-10490 in the Eastern District of Michigan.

           525.    1701, and AUH2O are merely the alter egos for Muszynski, and thus liable for the

   acts of Muszynski and each other.

                                        PRAYER FOR RELIEF

           WHEREFORE, the Plaintiffs respectfully requests that this Court:

           A.      Permanently enjoin Defendants and each of their agents, representatives,

   employees, officers, attorneys, successors, assigns, affiliates, and any persons in privity or active

   concert or participation with any of them from infringing to and/or contributing to infringements

   of the Copyright Plaintiffs’ copyrighted Works;

           B.      Permanently enjoin Defendants 1701 and Muszynski from promoting and

   encouraging their end users to use the LiquidVPN service as a means to conceal use of Popcorn

   Time and movie piracy websites such as the Pirate Bay for pirating Plaintiffs’ Works and

   promoting its service as “Popcorn Time VPN” in violation of Plaintiff 42’s trademark;

           C.      Order the Defendants 1701 and Muszynski to immediately remove the title art of

   Plaintiff Millennium Funding, Inc.’s Work Survivor and any reference to Cox or LiquidVPN,

   Inc. that falsely portrays him and his dissolved corporation as playing a role in the operations of

   LiquidVPN from their website;

           D.      Order QuadraNet Inc., QuadraNet Enterprises LLC, 1701, AUH2O, Muszynski,

   TorGuard and all service providers that received notice of this order pursuant to 17 U.S.C. §§

   512(j)(1)(A) and (B) to block subscribers from accessing notorious piracy websites of foreign


                                                  90
                                               SRIPLAW
                         CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 92 of 95




   origin that are listed in the annual trade report of Notorious Foreign Markets published by the

   United States Government such as (a) YTS; (b) Piratebay; (c) Rarbg; (d) 1337x; and (e)

   Popcorntime on networks under their control;

          E.      Order QuadraNet Inc., QuadraNet Enterprises LLC, 1701, AUH2O, TorGuard

   and Muszynski to adopt a policy that provides for (1) the prompt termination of customer

   accounts for which they receive more than three infringements of copyright protected Works and

   said customer fail to provide a counter notification; and (2) the immediate updating of ARIN

   Whois records when IP addresses are allocated to their VPN subscribers;

          F.      Award the Copyright Plaintiffs actual damages and Defendants’ profits in such

   amount as may be found; alternatively, at Copyright Plaintiffs’ election, for maximum statutory

   damages of $150,000/Work pursuant to 17 U.S.C. § 504-(a) and (c) against (i) each of

   Defendant DOES 1-100; (ii) against Defendants 1701, AUH2O, and Muszynski jointly and

   severally; and (iii) QuadraNet Inc. and QuadraNet Enterprises LLC jointly and severally;

          G.      Award the Copyright Plaintiffs their actual damages from the DMCA violations

   and Defendants’ profits in such amount as may be found; or, in the alternative, at Copyright

   Plaintiff’s election, for maximum statutory damages of $25,000 for DMCA violations pursuant

   to 17 U.S.C. § 1203(c) for contributing to violations of 17 U.S.C. § 1202 against Defendants

   1701, AUH2O, and Muszynski jointly and severally:

          H.      Award the Copyright Plaintiffs actual, special, general, compensatory,

   expectation, consequential, treble, exemplary, and/or punitive damages at an amount to be

   proven at trial for QuadraNet Inc.’s and QuadraNet Enterprises LLC’s negligent

   misrepresentations and/or fraudulent misrepresentations;




                                                 91
                                              SRIPLAW
                        CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 93 of 95




          I.      Award the Copyright Plaintiffs their reasonable attorneys’ fees and costs pursuant

   to 17 U.S.C. § 505 against Defendants;

          J.      Order Defendants 1701, AUH2O, and Muszynski jointly and severally, to pay

   statutory damages of $2,000,000 pursuant to 15 U.S. Code § 1117(c)(2) for willful infringement

   of Plaintiff 42’s Popcorn Time trademark;

          K.      Award the Plaintiffs Millennium Funding, Inc. and Voltage Holdings, LLC

   damages of $46,540.00 plus interest against Defendants 1701, AUH2O, and Muszynski jointly

   and severally for their breach of contract and/or unjust enrichment;

          L.      Award the Plaintiffs Millennium Funding, Inc. and Voltage Holdings, LLC

   damages against Defendants 1701, AUH2O and Muszynski jointly and severally for their breach

   of David Cox’s publicity rights;

          M.      Order pursuant to 28 U.S.C §1651(a) that QuadraNet Inc., QuadraNet Enterprises

   LLC, Namecheap, Enom, Spectrum and any other service provider cease providing service for

   Defendants TorGuard, 1701, AUH2O, and Muszynski that, upon Plaintiffs’ request, those in

   privity with Defendants TorGuard,1701, AUH2O, and Muszynski and those with notice of the

   injunction, including any Internet search engines, Web hosts, domain-name registrars, and

   domain name registries and/or their administrators that are provided with notice of the

   injunction, cease facilitating access to any or all servers, domain names and websites through

   which Defendants engage in the aforementioned infringements; and

          N.          Grant the Plaintiffs any and all other and further relief that this Court deems

   just and proper.

                                      DEMAND FOR JURY TRIAL

          The Plaintiffs hereby demand a trial by jury on all issues properly triable by jury.


                                                  92
                                               SRIPLAW
                        CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 94 of 95




   DATED:                                     Respectfully submitted,


                                              /s/ Joel B. Rothman
                                              JOEL B. ROTHMAN
                                              Florida Bar No. 98220
                                              joel.rothman@sriplaw.com
                                              CRAIG A. WIRTH
                                              Florida Bar No. 125322
                                              Craig.wirth@sriplaw.com

                                              SRIPLAW
                                              21301 Powerline Road
                                              Suite 100
                                              Boca Raton, FL 33433
                                              561.404.4350 – Telephone
                                              561.404.4353 – Facsimile

                                              -and-

                                              Kerry S. Culpepper
                                              Admitted pro hac vice
                                              kculpepper@culpepperip.com
                                              CULPEPPER IP, LLLC
                                              75-170 Hualalai Road
                                              Suite B204
                                              Kailua-Kona, HI 96740
                                              808.464.4047 – Telephone

                                              Attorneys for Plaintiffs


                                  CERTIFICATE OF SERVICE

           The undersigned does hereby certify that on ______________, a true and correct copy of
   the foregoing document was sent via electronic mail by the Court’s CM/ECF System to all
   parties listed below on the Service List.

                                              /s/ Joel B. Rothman
                                              JOEL B. ROTHMAN


                                         SERVICE LIST




                                               93
                                            SRIPLAW
                       CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:21-cv-20862-BB Document 90-1 Entered on FLSD Docket 08/13/2021 Page 95 of 95




    JOHN CYRIL MALLOY, III                  BOBBY A. GHAJAR
    PETER A. MATOS                          COOLEY LLP
    OLIVER ALAN RUIZ                        1333 2nd Street, Suite 400
    JONATHAN R. WOODARD                     Santa Monica, CA 90401
    MALLOY & MALLOY P.L.                    301.883.6400 – Telephone
    2800 S.W. Third Avenue                  bghajar@cooley.com
    Miami, FL 33129
    305.858.8000 – Telephone
    jwoodard@malloylaw.com
    jcmalloy@malloylaw.com
    pmatos@malloylaw.com
    oruiz@malloylaw.com




                                           94
                                        SRIPLAW
                    CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
